 

 


LICENSE AGREEMENT

 


BETWEEN

MOTOROLA, INC.

AND

FORWARD INDUSTRIES, INC.

 

             

 

--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS
 

1.         DEFINITIONS

2.         GRANT OF LICENSE
3.         SAMPLES; QUALITY CONTROL

4

7

7

4.         APPROVED MANUFACTURERS

9

5.         APPEARANCE OF TRADEMARKS TRADEMARK NOTICES

10

6.         PROTECTION OF TRADEMARKS

7.         PRODUCT WARRANTY AND SUPPORT

8.         ROYALTIES AND REPORTS

9.         SALES AND MARKETING

10.       TERM AND TERMINATION

11

12

13

15

16

11.       POST TERMINATION RIGHTS AND OBLIGATIONS

12.       CONFIDENTIALITY AND INTELLECTUAL PROPERTY

13.       EXPORT

14.       REPRESENTATIONS AND WARRANTIES

15.       INDEMNITY AND INSURANCE

18

20

22

22

23

16.       DISPUTE RESOLUTION

24

17.       FORCE MAJEURE

18.       LIMITATION OF LIABILITY

25

26

19.       COMPLIANCE WITH LAWS

 26

20.       INTELLECTUAL PROPERTY

26

21.       PRESS RELEASES

27

22.       ETHICS AND CONFLICTS OF INTEREST

23.       NOTICES

27

27

24.       ASSIGNMENT OF RIGHTS AND SUBLICENSE

 28

25.       FREEDOM OF ACTION

29

 

--------------------------------------------------------------------------------



 

 

26.       APPROVALS

29

27.       WAIVER OF DEFAULT OR OTHER RIGHTS

29

28.       SEVERABILITY

29

29.       SECTION HEADINGS

29

30.       EXHIBITS

29

31.       SURVIVAL

30

32.       TIME IS OF THE ESSENCE

30

33.       RIGHTS CUMULATIVE

30

34.       ENTIRE AGREEMENT

30

35.       GOVERNING LAW 

30

EXHIBITS

A,         Products, Territory, Rates and Term

B.         Trademarks

C.        Trademark Use Guidelines

D.        Specifications

E.         Sample Manufacturer’s Agreement

F.         Product Warranty

G.        Licensor Exclusive Accounts

H.         Compliance with Laws and Ethical Standards

 

 

--------------------------------------------------------------------------------



 

 

LICENSE AGREEMENT

 

 

THIS AGREEMENT is made between:

 

(1)        MOTOROLA, INC., a Delaware corporation, having its principal office
at 1303 East Algonquin Road, Schaumburg, Illinois 60196, USA (including its
subsidiaries and affiliates, “Motorola” or “Licensor”); and

 

(2)        FORWARD INDUSTRIES, INC., a New York corporation, having its
principal office at 1801 Green Road, Pompano Beach, Florida 33064,
(“Licensee”).                                                                                                                                                                                                                        
                                                                                  

 

with reference to the following recitals:

 

,A.        Motorola is the owner of certain Trademarks, including MOTOROLA and
the Stylized M logo. The Trademarks constitute valuable rights owned and used
by  Motorola in conducting its business and designating the origin or
sponsorship of distinctive branded products by Motorola;

 

B.         Motorola wishes to license certain Trademarks for use in connection
with accessories for cellular telephones;

 

C.         Licensee wishes to use the Trademarks upon and in connection with the
manufacture, sale, marketing, and distribution of certain accessories for
cellular telephones; 

 

D.         Motorola desires to protect the integrity of its Trademarks and to
preserve its right to label its products with its Trademarks so as to avoid
consumer confusion and to distinguish its products from those of its
competitors;

 

E.         Motorola and Licensee are parties to a license agreement entered into
as of October 1, 2004, that expired by its terms December 31, 2007 (the “Prior
Agreement”); and

 

F.         Licensee and Motorola agree that certain restrictions on Licensee’s
use of the Trademarks are necessary to ensure that the Trademarks are not
diluted or subjected to disrepute in the course of Licensee’s use of the
Trademarks, that Motorola’s reputation is not subjected to disrepute, and that
Motorola’s rights in the Trademarks and ownership of the Trademarks are
preserved.

 

 

NOW, THEREFORE, in consideration of the mutual promises of this Agreement, the
parties agree as follows:

 

 

1.         DEFINITIONS

 

1.1              In this Agreement:

 

--------------------------------------------------------------------------------



 

 

“Affiliates” means affiliated, associated or subsidiary companies of Motorola or
Licensee (as applicable) or persons or other entities with a common ownership,
common management, or interest in or interlocking directorate with, Licensee or
Motorola.

 

 

“Approved Sample” means Product or Product Materials which have been delivered
to and approved in writing by Motorola’s Representative as provided in Section 3
of this Agreement.

 

“Approved Manufacturer” means a contract manufacturer or supplier to Licensee of
the Product or Product Materials that has been approved by Motorola and that has
executed a Manufacturer’s Agreement incorporating all of the terms of the
Manufacturer’s Agreement set forth in Exhibit E.

 

“Business Day” means a day that is not a Saturday or Sunday or a legal holiday
and on which banks are not required or permitted by law or other governmental
action to close in Illinois or Florida.

 

“Days” means calendar days.

 

“Derivative Works” means any computer program, work, industrial design,
ornamental design, product, service, improvement, supplement, modification,
alteration, addition, revision, enhancement, new version, new edition, remake,
sequel, translation, adaptation, design, plot, theme, character, story line,
concept, scene, audio-visual display, interface element or aspect, in any
medium, format, use or form whatsoever, whether interactive or linear and
whether now known or unknown (including but not limited to sound recordings,
phonorecords, computer-assisted media, games, books, magazines, periodicals,
merchandise, animation, home videos, radio, motion pictures, cable and
television), that is derived directly or indirectly, from any Motorola
Intellectual Property, or any part or aspect of any thereof, or that uses or
incorporates any of the Motorola Intellectual Property, or any part or aspect of
any thereof.

 

“Effective Date” means January 1, 2008.

 

“Gross Sales” means the total amount billed by Licensee for Products sold to its
customers, other than Motorola, its subsidiaries and its affiliates.

 

 

“Intellectual Property Rights” means any and all (by whatever name or term known
or designated) tangible and intangible and now known or hereafter existing:
(i) rights associated with works of authorship throughout the universe,
including but not limited to copyrights (including without limitation the sole
and exclusive right to prepare Derivative Works of copyrighted works and to
copy, manufacture, reproduce, lend, distribute copies of, modify, publicly
perform and publicly display the copyrighted work and all derivative works
thereof), moral rights (including without limitation any right to identification
of authorship and any limitation on subsequent modification) and mask-works;
(ii) rights in and relating to the protection of trademarks, service marks,
trade names, goodwill, rights in packaging, rights of publicity, merchandising
rights, advertising rights and similar rights; (iii) rights in and relating to
the protection of trade secrets and confidential information; (iv) patents,
designs, algorithms and other industrial property rights and rights associated
therewith; (v) other intellectual and industrial property and proprietary rights
(of every kind and nature throughout the universe and however designated)
relating to intangible property that are analogous to any of the foregoing
rights (including without limitation logos, character rights, “rental” rights
and rights to remuneration), whether arising by operation of law, contract,
license or otherwise; (vi) registrations, applications, renewals, extensions,
continuations, divisions or reissues thereof now or hereafter in force
throughout the universe (including without limitation rights in any of the
foregoing); and (vii) rights in and relating to the sole and exclusive
possession, ownership and use of any of the foregoing throughout the universe,
including without limitation the right to license and sublicense, franchise,
assign, pledge, mortgage, sell, transfer, convey, grant, gift over, divide,
partition and use (or not use) in any way any of the foregoing now or hereafter
(including without limitation any claims and causes of action of any kind with
respect to, and any other rights relating to the enforcement of, any of the
foregoing).

 

--------------------------------------------------------------------------------



 

 

“Laws” mean any and all applicable published laws, rules, regulations,
including, but not limited to, local and national laws, rules and regulations,
treaties, ministerial guidance or guidelines, generally accepted voluntary
industry standards, association laws, codes, etc. pertaining to any activities
of Motorola or any third party engaged by Motorola in connection with the
performance of the obligations arising under this Agreement.

 

“Manufacturer’s Agreement” means an agreement among Motorola, Licensee and a
manufacturer or supplier of the Product or Product Materials incorporating all
of the terms of the Manufacturer’s Agreement set forth in Exhibit E.

 

“Net Sales” means Gross Sales, less refunds, credits and allowances actually
allowed to customers for returned Products.

 

“Product” or “Products” means specific products or product categories as
established in Exhibit A for which the Licensee is authorized under this
Agreement and which have been approved by Motorola as provided in this Agreement
and which bear the Trademarks.

 

“Product Materials” means to the extent required by this Agreement, warranty
statement, user guide, packaging and marketing materials, including but not
limited to point-of-sale materials, publicity, advertising, signs, catalogs,
product brochures and other in-box materials relating to the Products.

 

“PROMPTLY” MEANS A REASONABLE EFFORT TO PERFORM WITHIN 10-15 BUSINESS DAYS.

 

“Sales Year” or “Sales Years” means a period of time that is twelve months or
less in time, as defined in Exhibit A, during which sales of Products are
measured.

 

“Specifications” means the Cosmetic Specifications and Materials and Methods
Specifications attached hereto as Exhibit D.

 

“Territory” means the authorized counties referred to in Exhibit A subject to
the restrictions in Section 13.

 

“Trademarks” means one or more of the trademarks, trade names, logos, trade
dress,  and service marks referred to in Exhibit B.

 

--------------------------------------------------------------------------------



 

 

“Trademark Use Guidelines” shall be those Motorola guidelines for use of the
Trademarks, as provided in Exhibit C.

 

 

 

2.         GRANT OF LICENSE

 

2.1       Motorola grants to Licensee, subject to the terms and conditions of
this Agreement, the non-exclusive right to use the Trademarks upon the Products
and in connection with the manufacture, sale, marketing and distribution of the
Products in the Territory.

 

2.2              Licensee may manufacture Products or have Products manufactured
for it anywhere in the world subject to the terms of this Agreement including
the restrictions and obligations of Sections 3, 13 and 19 of this Agreement.

 

2.3              Licensee is further authorized to use in the Territory the
Trademarks in Product Materials directly related to Products including in
publicity, advertising, signs, catalogs, product brochures, packaging,
point-of-sale materials and other forms of advertising, subject to the terms and
conditions of this Agreement.

 

 

3.          SAMPLES; QUALITY CONTROL

 

3.1       Motorola shall provide Licensee with artistic renderings of the
Trademarks and with Trademark Use Guidelines identified in Exhibit C.  Licensee
shall use the Trademarks only as provided in the artistic renderings provided by
Motorola and shall comply with the Trademark Use Guidelines provided by
Motorola.

 

3.2       Motorola will attend a quarterly meeting with Licensee to provide
information and strategize regarding the future planned launch of Motorola
mobile phones and accessories for which Licensee might plan to make compatible
Products. 

 

3.3       Samples.  Licensee shall produce and submit to Motorola samples of any
Product(s) it proposes to market or sell under this Agreement.    Motorola
agrees to Promptly review the sample(s) and notify Licensee of its decision in
writing to designate the sample(s) as approved or not approved. Motorola may
approve or disapprove any sample in its sole discretion.

  

3.4        Technical Specifications.    All products must comply with the
Materials and Methods and Cosmetic Specifications (“Specifications”) attached
hereto as Exhibit D.

 

3.5        Final Production Samples. Licensee must also obtain Motorola’s
written approval of final production samples of each Product and all Product
Materials, prior to the sale, publication, distribution or use of such Product
and/or Product Materials. Licensee shall furnish, at no cost to Motorola, three
final production samples of each Product and corresponding Product Materials to
Motorola’s Representative who may retain such final samples at Motorola’s
discretion.   Licensee acknowledges that Motorola may perform SAR tests on the
production samples and that no production sample will be approved unless it
passes SAR testing.  Motorola agrees to Promptly after submission of Product
samples notify Licensee in writing if it approves of such final production
samples of each Product and final production samples of Product Materials.  If
such Product and/or Product Materials are not approved, Motorola will in such
notice advise Licensee of the reasons, including corrections required by
Motorola.  Licensee shall make all such corrections at its expense, or withdraw
the proposed Product and/or Product Materials from consideration.  Any review
and/or approval by Motorola shall not relieve Licensee from its obligations
provided in this Agreement.  Sections 3.2 and 3.4 shall not apply to Products
sold in the Territory pursuant to the Prior Agreement and which have not been
modified by Licensee or at Motorola’s direction subsequent to their final
approval for production and sale under that license.  Licensee shall not
manufacture any Product until it has received written approval from Motorola.

 

 

--------------------------------------------------------------------------------



 

 

3.6    Licensee agrees that, once approved, it will not make any changes to an
approved Product or Product Materials without seeking new approval from
Motorola.  Individual Approved Products may not be bundled together without
separate approval of the bundle and its Product Materials. .  Each Product and
the Product Materials shall at all times: (i) conform to the terms of this
Agreement; (ii) conform to the Trademark Use Guidelines and the Specifications
and (iii) be the same in appearance, form, fit, function, quality and regulatory
compliance to the Approved Sample of the Product or Product Materials.    If at
any time the Product and/or Product Materials fail to meet these requirements,
Licensee shall Promptly, but in no event later than thirty (30) days of becoming
aware of such failure, make all changes necessary to bring such Product and/or
Product Materials into conformance, or cease using the Trademarks on a
nonconforming Product and/or Product Materials, or cease selling the Product. In
addition, Licensee may be required by Motorola within ten (10) business days
after becoming aware of such nonconformance, take steps to withdraw any
nonconforming Products and/or Product Materials from the market if reasonably
determined by Motorola to be a nonconformance creating significant safety,
quality, customer satisfaction or negative brand impact issues.

 

3.7       If requested by Motorola due to reasonable concerns over
nonconformance with the Approved Samples, Licensee shall, at its own expense,
submit to Motorola’s  Representative the results of inspections and tests that
have been performed by an independent testing laboratory approved by Motorola on
randomly selected samples of each Product to show conformance. In addition,
Motorola may require Licensee, at Licensee’s own expense, to perform tests at an
independent laboratory approved by Motorola to show conformance of the Product
with the Approved Samples. At its sole discretion, Motorola may purchase the
Product, at its own expense, from retail outlets or from distributors and review
the Product and Product Materials to ensure that they conform in appearance,
form, fit, function, quality and regulatory compliance to the Approved Samples,
the Specifications and the Trademark Use Guidelines.

 

3.8       Upon five (5) business days’ notice to Licensee, Motorola shall have
the right to conduct or have conducted, during regular business hours, an
examination of Products manufactured by or for Licensee (including those
assembled or tested) at Licensee’s facilities to determine compliance of such
Products with the Approved Sample(s) and the Trademark Use Guidelines and the
Specifications.

 

--------------------------------------------------------------------------------



 

 

3.9       Costs.  Motorola and Licensee shall each bear their own costs,
including, but not limited to, reasonable and necessary travel and inspection
services associated with the inspection and testing of Products for conformance
with the requirements of this Section 3 , except that Licensee alone shall bear
any costs associated with the inspection and testing of Products that are
conducted by an independent testing laboratory as referenced in Section 3.7 and
shall bear the cost of the samples referenced in this Agreement.

 

 

4.         APPROVED MANUFACTURERS

 

4.1       Licensee must obtain Motorola’s written consent prior to using any
third party to manufacture or to supply Licensee with any Product. Licensee
shall forward to Motorola a written list of proposed manufacturers or suppliers
and the Products that each is to manufacture or supply and the location(s) where
such Products shall be manufactured. Motorola may request any additional
business or credit information regarding the proposed manufacturer or supplier
it deems necessary to make a determination.  Motorola agrees to Promptly review
the list and to notify Licensee of its decision, and, if not approved, to advise
Licensee, in writing stating the reasons why such manufacturer or supplier is
not acceptable.  A manufacturer or supplier who is so approved is an Approved
Manufacturer for only that Product for which it is approved and only after
executing a Manufacturer’s Agreement. 

 

4.2       Prior to manufacturing any Product or using any manufacturer to
manufacture any Product, Licensee shall have the proposed manufacturer execute a
Manufacturer’s Agreement that has terms that are legally enforceable in the
jurisdiction in which the Products  are manufactured or supplied and includes at
least the same terms and conditions as those set out in the Manufacturer’s
Agreement in Exhibit E.  Licensee may include additional terms in the
Manufacturer’s Agreement provided they do not result, in the opinion of
Motorola, in a reduction in the protections and remedies available to Motorola
under the terms in Exhibit E. A copy of the executed Manufacturer’s Agreement
shall be delivered to Motorola before the Licensee or any Approved Manufacturer
may commence the manufacture or supply of any Product.

 

4.3       Should either party become aware of any applicable published laws or
regulations in any jurisdiction in the Territory that are inconsistent with the
provisions and intent of the Manufacturer’s Agreement, it shall notify the other
party within five (5) days of becoming aware of such inconsistency.

 

4.4       If Motorola determines that an Approved Manufacturer has breached any
Manufacturer’s Agreement in any material respect, Motorola shall advise the
Licensee of the breach in reasonable detail and, instruct Licensee to enforce
the Manufacturer’s Agreement against the breaching Approved Manufacturer. If
Licensee determines that an Approved Manufacturer has breached any
Manufacturer’s Agreement in any material respect, Licensee shall immediately
give notice to Motorola of such breach.  In either case Licensee will use
commercially reasonable efforts to enforce the Manufacturer’s Agreement against
the breaching Approved Manufacturer by obtaining a cure of the breach or
terminating the Manufacturer’s Agreement within thirty (30) days. If the
Licensee or the Approved Manufacturer fails within this thirty (30) day period
to (i) cure such breach to the satisfaction of Motorola or (ii) to suspend the
manufacture of Products under the Manufacturer’s Agreement pending cure of such
breach to the satisfaction of Motorola, all rights to manufacture Product under
this Agreement are immediately terminated and that Approved Manufacturer shall
immediately be terminated as an Approved Manufacturer.

 

--------------------------------------------------------------------------------



 

 

4.5       Licensee acknowledges that any failure by Licensee to enforce or
terminate any Manufacturer’s Agreement against a breaching Approved Manufacturer
in accordance with this Article 4 is a material breach of this Agreement, and
that such failure will cause irreparable harm and damages to Motorola.

 

4.6       If Licensee fails or refuses to immediately comply with or enforce the
Manufacturer’s Agreement against the breaching Approved Manufacturer in
accordance with Section 4.4, Motorola shall have the right commencing three
business days after written notice to Licensee to enforce the provisions of the
Manufacturer’s Agreement against the Licensee or the breaching Approved
Manufacturer. In such cases, the cost of enforcing the Manufacturer’s Agreement,
including but not limited to attorneys fees, shall be paid by Licensee, whether
the Manufacturer’s Agreement is enforced by Motorola or Licensee. Licensee
agrees to cooperate fully with Motorola, at Licensee’s own expense, in all
actions to enforce a Manufacturing Agreement.

 

4.7       Upon seven (7) business days’ notice to the Approved Manufacturer,
Motorola shall have the right to inspect or have inspected, at Motorola’s
expense, the manufacturing facilities of the Approved Manufacturer during
regular business hours to determine compliance with the terms of the
Manufacturer’s Agreement and compliance of the Products and the Product
Materials with the Approved Samples, the Specifications and the Trademark Use
Guidelines. If at any time the Products and/or Product Materials fail to conform
to the Trademark Use Guidelines, or the Specifications or are not the same in
appearance, form, fit, function, quality and regulatory compliance to the
Approved Sample(s), Motorola or its authorized representative shall so notify
Licensee. Upon such notification, Licensee shall Promptly, but in no event later
than thirty (30) business days, work with the Approved Manufacturer to make all
changes necessary to bring such Products and/or Product Materials into
conformance, or cease using the Trademarks on such nonconforming Products and/or
Product Materials, or cease selling such Products.   In addition, Licensee may
be required by Motorola within ten (10) business days after becoming aware of
such nonconformance, take steps to withdraw any nonconforming Products and/or
Product Materials from the market if reasonably determined by Motorola to be a
nonconformance creating significant safety, quality, customer satisfaction or
negative brand impact issues.

 

5.         APPEARANCE OF TRADEMARKS; TRADEMARK NOTICES

 

5.1       All products and Product materials shall comply with the Trademark use
Guidelines.  Motorola may change the Trademarks Use Guidelines regarding the
style, appearance and manner of use of the Trademarks as necessary, in its sole
discretion.  If Motorola requires Licensee to implement such changes, it shall
give written notice to Licensee of any such change(s). Licensee shall Promptly
implement the revised Trademarks Use Guidelines on a running change basis, but
in no event later than one hundred twenty (120) business days of Licensee’s
receipt of Motorola’s notification of any change in the Trademarks Use
Guidelines. Licensee shall be permitted in accordance with the terms of this
Agreement, to sell, in the ordinary course of business, Product inventory that
exists at the time of receipt of such notice.

 

--------------------------------------------------------------------------------



 

 

5.2       Motorola may require, where practicable, that the following notices,
all or in part, be used on the Products and/or Product Materials to identify the
licensed use under the Agreement and the proprietary rights of Motorola:

 

Motorola TM attribution statement for Licensee packaging:

 

Manufactured, distributed or sold by "FORWARD INDUSTRIES, INC.", official
licensee for this product.  Motorola, the Stylized M Logo, and other Motorola
trademarks and trade dress are owned by Motorola, Inc. and are used under
license from Motorola, Inc.  MOTOROLA and the Stylized M Logo are registered in
the US Patent & Trademark Office. All other product or service names are the
property of their respective owners.   © Motorola, Inc. 200X.  (with X being the
date of publication). All rights reserved.

 

Please contact customer service at 800-872-3935  for questions/comments,
warranty, support or service related to this product.

 

Motorola TM attribution statement for Licensee Collateral:

 

Motorola, the Stylized M Logo, and other Motorola trademarks and trade dress are
owned by Motorola, Inc. and are used under license from Motorola, Inc.  MOTOROLA
and the Stylized M Logo are registered in the U.S. Patent & Trademark Office. 
All other products or service names are the property of their respective owners.
© Motorola, Inc. 200X. (with X being the date of publication) All rights
reserved.

 

5.3       Motorola may require through written notice and a reasonable time for
implementation that Licensee adopt and use different Trademarks and/or Product
Materials specifications for different countries in the Territory, and Licensee
agrees to be bound by such requirements of Motorola.

 

6.          PROTECTION OF TRADEMARKS

 

6.1       Licensee acknowledges that Motorola is the exclusive owner of the
Trademarks and any trademark incorporating all or any part of the Trademarks.
Without limiting the foregoing, Licensee hereby assigns to Motorola all right,
title and interest in the Trademarks, together with the goodwill attaching
thereto that may inure to Licensee in connection with this Agreement or from its
use of the Trademarks hereunder.  Licensee agrees to execute and deliver such
documents as necessary for Motorola to register Licensee as registered user or
permitted user in any country, or to withdraw Licensee as a registered user or
permitted user, of the Trademarks.  All use of the Trademarks by Licensee shall
inure to the sole benefit of Motorola.  Licensee shall cooperate and shall
execute all papers reasonably requested by Motorola to affect further
registration, maintenance and renewal of the Trademarks at the sole expense of
Motorola.

 

6.2       Licensee will not encourage or assist a third party to register, or
attempt in any country to register the copyright, or to register as a trademark,
service mark, design patent or industrial design, any portion of the Motorola
Intellectual Property Rights or derivations or adaptations thereof, or any work,
symbol or design that is so similar thereto as to suggest association with or
sponsorship by Motorola.  In the event of any breach of the foregoing, Licensee
agrees to terminate the unauthorized registration activity and to execute and
deliver, or cause to be delivered, to Motorola such assignments and other
documents as Motorola may require to transfer to Motorola all rights to the
registrations, patents or applications involved.  Licensee will not, nor will it
encourage or assist a third party to, challenge the validity or ownership of any
patent, copyright, trademark, or other Intellectual Property Rights or
registrations of Motorola.

 

--------------------------------------------------------------------------------



 

 

6.3       If Licensee learns of any infringement of the Trademarks or of the
existence, use or promotion of any mark or design similar to the Trademarks,
Licensee shall Promptly notify Motorola. Motorola shall have the sole right and
discretion to decide what legal proceedings or other action, if any, shall be
taken, by whom, how such proceedings or other action shall be conducted. Any
legal proceedings instituted pursuant to this Section 6.3 shall be for the sole
benefit of Motorola.  Licensee shall, at the request of Motorola, cooperate and
assist Motorola in any such suit or action, provided that Motorola will
reimburse Licensee for all documented reasonable costs, including attorneys’
fees.

 

6.4       In the performance of this Agreement, Licensee shall comply with
applicable laws and regulations, and those laws and regulations particularly
pertaining to the proper use and designation of trademarks in the countries of
the Territory. Should Licensee be or become aware of any applicable laws or
regulations that are inconsistent with the provisions of this Agreement,
Licensee shall Promptly notify Motorola of such inconsistency. The parties then,
shall in good faith, negotiate a modification to this Agreement such that it
complies with applicable law and regulations or Motorola may terminate the
license and rights granted hereunder in that jurisdiction, and the Territory set
forth in Exhibit B shall be appropriately amended.

 

7.          PRODUCT WARRANTY AND SUPPORT

 

7.1       Licensee shall provide a warranty and support service plan for the
Products.  Licensee must obtain Motorola’s written approval of the warranty and
support service plan prior to the manufacture of any Product for each country in
the Territory. Such warranty shall, at a minimum, provide a one-year warranty
period and comply with the requirements set forth in Exhibit F, unless otherwise
approved in writing by Motorola. Motorola agrees to Promptly notify Licensee if
it approves the warranty and support plan or, if not approved, Motorola will
advise the Licensee of corrections required by Motorola for the warranty and
support service to be approved. Once the warranty and support service plan is
approved, Licensee may use it with all Products.  However, if Licensee makes any
modifications to the warranty and support service plan, it must re-submit the
plan to Motorola for a new approval. Any approval by Motorola shall not relieve
Licensee from its obligations set forth in this Agreement, including but not
limited to complying with local laws on warranties in the Territories where the
Products are sold.

 

7.2       Licensee will be fully responsible for all end user support service
and warranty costs, including but not limited to the following (if applicable):
transportation costs, Product replacements, service labor, field repair,
refunds, returns, and other customer concessions to ensure each customer’s
satisfaction for the duration of the applicable warranty period. Motorola may
require Licensee to halt sales or to recall Product in whole or in part or to
take other corrective actions where Motorola reasonably determines customer
satisfaction, quality, safety, returns or compliance problem(s) exist.

 

--------------------------------------------------------------------------------



 

 

7.3       All Product packaging shall include a conspicuous use of the telephone
number and address for Licensee’s customer service department or customer
service representative so that any questions regarding support service for the
Products including warranty can be directed by the consumer or by Motorola to
Licensee. At its sole discretion and when feasible, Motorola may also require
the Licensee to affix a sticker on each Product indicating the telephone number
of Licensee’s customer service department. Licensee shall provide the telephone
number and address for customer service to Motorola for each Product before the
initial sale of such Product. If Motorola determines that the number of
questions regarding any Product that are directed by the consumer to Motorola
exceed 1% of the number of such Products sold, Motorola and the Licensee shall
mutually agree on a corrective action. If a reasonable corrective action cannot
be agreed to, Motorola may require Licensee to withdraw such Product from the
market or require Licensee to pay Motorola for future costs incurred related to
such questions.

 

7.4       Throughout the period during which the warranty for any Product is in
effect, Licensee shall provide a well-manned toll-free (where available)
telephone service number for receipt of service calls for the Products. At a
minimum, such telephone service number shall operate manned with live personnel
during regular business hours for all time zones in which the Products are sold.
At all other times, such telephone service number shall have, at a minimum, an
automated message specifying the times during which the service number shall be
manned with live personnel.

 

7.5       Licensee will collect, prepare reports or, maintain and, upon request,
deliver to Motorola, all applicable data and records relating to Product
warranty and warranty service rendered.  In addition, within thirty (30) days
after the end of each quarterly period, Licensee shall furnish to Motorola‘s
Representative a statement summarizing all significant problems and quality
issues reported to Licensee’s customer service department for each Product in
the preceding quarter.

 

8.          ROYALTIES AND REPORTS

 

8.1       Licensee agrees to pay Motorola a Royalty equal to the percentage
shown in Exhibit A for each Product, of all Net Sales for the Products
(”Royalty”).  Licensee shall pay the Royalties in quarterly periods ending on
the last day of March, June, September and December during the Sales Year.  The
Royalty obligation shall accrue upon the sale of the Products regardless of the
time of collection by Licensee.  For purposes of this agreement, Products shall
be considered “sold” on the date when such Products are billed, invoiced,
shipped or paid for, whichever event occurs first.  No deductions shall be made
for uncollectible accounts.  Royalties will be paid in US dollars.  If the gross
sale price is expressed in any currency other than United States Dollars, the
royalty rate shall be applied to that currency converted to United States
Dollars based upon the exchange rate that appears in the “Currency Trading”
section of the United States Eastern Edition of The Wall Street Journal on the
last day of the quarterly period in which the royalties become due.

8.3       On or before the fifteenth (15th) day following each calendar quarter
during the Sales Year, as set forth in Exhibit A, Licensee shall make a
quarterly payment to Motorola which shall be calculated as follows:  The greater
of the year-to-date Minimum Royalty due or the year-to-date Royalties due, minus
the actual Royalty payments made for the Sales Year.  The Minimum Royalty due in
each quarter shall be the Minimum set forth in Exhibit A.  Neither the
expiration nor the termination of this Agreement shall relieve Licensee from its
Royalty and Minimum Royalty payment obligations.

 

8.2       Fifteen (15) days after the close of each month, Licensee will also
furnish to Motorola, on forms provided or approved by Motorola, a statement of
Net Sales and number of units of all Products sold (whether or not subject to a
royalty) during the immediately preceding month and statements of other
information as the forms may require.  Such statements will be certified true
and correct by a duly authorized officer of Licensee if Licensee is a
corporation or by a principal of Licensee if Licensee is a partnership or sole
proprietor.  Licensee shall send all payments required by this Section to
Motorola at the address in Section 8.4 and statements required by this Section
to the Category Manager at the address in Section 23. 

 

--------------------------------------------------------------------------------



 

 

8.3       Credits for Products for which royalties were previously paid shall be
made against royalties in the quarter the Product returns are received and
credited to Licensee’s customers.

 

8.4      All payments shall be electronically transferred to Motorola with all
electronic transfer fees to be paid by Licensee at:

WIRE TRANSFERS:

Bank of America

100 West 33rd Street

New York, NY 10001

ABA#026009593

SWIFT Code: BOFAUS3N

Account Name: MOTOROLA INC

Account Number: 4426499628

 

 

                                               

 

 

8.5       During the term of this Agreement and for at least three (3) years
following the termination or expiration of this Agreement, Licensee and its
Affiliates shall maintain at Licensee’s or its Affiliate’s principal office such
books and records including but not limited to production, inventory and sales
records (collectively “Books and Records”) as are necessary to substantiate that
(i) all statements submitted to Motorola hereunder were true, complete and
accurate, (ii) all royalties and other payments due Motorola hereunder shall
have been paid to Motorola in accordance with the provisions of this Agreement,
and (iii) no payments have been made, directly or indirectly, by or on behalf of
Licensee to or for the benefit of any Motorola employee or agent who may
reasonably be expected to influence Motorola’s decision to enter this Agreement
or the amount to be paid by Licensee under this Agreement.  (As used in this
Section, “payment” shall include money, property, services, and all other forms
of consideration.)  All Books and Records shall be maintained in accordance with
generally accepted accounting principles consistently applied.  During the term
of, and for three (3) years after the termination or expiration of this
Agreement, the Books and Records shall be open to inspection, audit, and copy by
or on behalf of Motorola during business hours.

 

8.6       If any examination reveals that Licensee has underpaid the royalty,
Licensee shall pay the shortfall to Motorola within ten (10) days of being
notified of the shortfall. Motorola shall bear the costs and expenses of
conducting each examination. However, if the examination reveals that Licensee
has underpaid the royalty by more than five percent (5%) of the actual amount
due, Licensee shall reimburse Motorola for all costs and expenses incurred in
conducting the examination.

 

--------------------------------------------------------------------------------



 

 

8.7       Licensee shall pay any tax (and any related interest and penalties),
however designated, imposed solely as a result of the existence or operation of
this Agreement including any tax that Licensee is required to withhold or deduct
from payments to Motorola, except (i) any such tax constituting an income tax
imposed upon Motorola (including its subsidiaries and Affiliates) by any
governmental entity within the United States proper (the fifty (50) states and
the District of Columbia); and (ii), if the aforesaid office of Licensee is
located in or relocated to a jurisdiction outside of the United States proper,
any foreign tax imposed on Motorola or any of its subsidiaries if such tax is
allowable as a credit against U.S. income taxes of any of such companies. In the
case of taxes imposed pursuant to sub-section ii of this Section, Licensee shall
furnish Motorola with any evidence required by United States taxing authorities
to establish that such tax has been paid.

 

8.8       Interest.  Any payment or underpayment under this Agreement that is
delayed beyond the due date shall be subject to an interest charge, calculated
on the due date and monthly thereafter, of four percent (4%) over the United
States prime rate (as reported by the Wall Street Journal on the due date and
monthly thereafter) per annum, compounded monthly until paid, on the unpaid
balance, payable in United States dollars.  If the amount of such interest
exceeds the maximum interest rate permitted by law, such fee shall be reduced to
such maximum.

 

9.          SALES AND MARKETING

 

9.1       Licensee shall provide Motorola with written descriptions in such
detail as may be requested from time to time by Motorola of Licensee’s marketing
and distribution program before the program’s implementation or modification. 
Licensee shall not proceed with the implementation of the initial program or any
modification of its marketing and distribution program without obtaining
Motorola’s prior approval. 

 

9.2       Licensee agrees to attend an Annual Review and Planning Meeting with
Motorola to review the current year’s performance in comparison with previously
projected goals and objectives and to adopt goals and objectives for the coming
year.  Licensee agrees to develop and present a detailed sales marketing plan
with projected goals and objectives for the coming year.  The sales marketing
plans shall be structured with Motorola.   At least sixty (60) days prior to the
annual meeting, each party agrees to provide the other party with a list of
relevant issues and questions to be addressed, and the other party agrees to
address the issues and questions at the Annual Review and Planning Meeting.  At
the discretion of Motorola, Licensee agrees to attend semi-annual or other
required performance review meetings with Motorola at a mutually agreed upon
location.

 

--------------------------------------------------------------------------------



 

 

9.3       Throughout the term of this Agreement, Licensee agrees to promote the
sales of Products in retail outlets and distributors in the Territory.  In order
to preserve the value and integrity of the Trademarks, the parties agree that
the Products will be sold only in channels where the suitability of the trading
premises, the customer service and the competence of the resellers are of
sufficient quality and reliability and are appropriate for the resale of the
Products consistent with Motorola’s brand image.  For the avoidance of doubt,
the following channels would satisfy such requirements:  department stores,
chain consumer electronics stores, boutique consumer electronics stores, and
mass merchants. Motorola reserves the right to disapprove or withdraw approval
of any specific retailer if, in Motorola’s reasonable belief, that retailer does
not provide suitable service or competence or maintain a suitable trading
premises, or may otherwise subject the Trademarks to devaluation or disrepute in
any way.

 

 

9.4        Licensee agrees not to offer, without prior written approval from
Motorola, branded products that are identical in function and in appearance to
Products, except for the Trademarks, in the same retail outlets or distributors
with the Products. Motorola acknowledges that the foregoing restriction is
intended only to prohibit Licensee from offering items that are identical to the
Products under a different brand name, and is not intended to prohibit Licensee
from offering non-Trademarks branded products generally. In the event the
parties mutually agree to customizations that differentiate the Products by
including in appearance elements that create an identity associated with the
Products, Licensee agrees to use and limit such customizations to the Products
unless Motorola agrees in writing to their use for other products. Neither party
assigns to the other party any rights in its industrial designs, Product
designs, technology, and/or intellectual property in and associated with the
Products unless specifically agreed to in writing by the owner.

 

9.5        Advertising Reserve.  Licensee agrees to reserve a minimum of 2% of
wholesale price and use it for advertising, merchandising and promotion of the
Product.  Licensee will provide a report at the Annual Review and Planning
meeting detailing how the advertising reserve was used.  If Licensee fails to
provide a detailed report demonstrating that the advertising reserve was used
for advertising, merchandising and promotion activities related directly to the
Product(s), Licensee shall pay the amount of the reserve to Licensor as a
penalty. 

 

 

10.       TERM AND TERMINATION

 

10.1     Unless sooner terminated in accordance with this Agreement, the license
and rights granted under this Agreement shall commence on the Effective Date of
the Agreement, and shall continue in effect until March 31st, 2009.  The parties
may renew or extend the Term of this Agreement by mutual consent.

 

--------------------------------------------------------------------------------



 

 

10.2     Without prejudice to any other rights that Motorola may have, Motorola
may at any time give notice of termination of this Agreement effective
immediately:

 

10.2.1  If Licensee shall be unable to pay its obligations when due, shall make
any assignment for the benefit of creditors, shall file a voluntary petition in
bankruptcy, shall be adjudicated bankrupt or insolvent, shall have any receiver
or trustee in bankruptcy or insolvency appointed for its business or property,
or shall make an assignment for the benefit of creditors;

 

10.2.2                If Licensee manufactures, sells, markets, or distributes
any Products without obtaining Motorola’s approval as provided for by this
Agreement or continues to manufacture, sell, market, or distribute any Products
after receipt of notice from Motorola disapproving such items in accordance with
the terms of this Agreement;

 

10.2.3        If Licensee breaches any provision of this Agreement relating to
the unauthorized assertion of rights in the Trademarks;

 

10.2.4        If Licensee breaches any provision of this Agreement prohibiting
Licensee from directly or indirectly arranging for manufacture by third parties,
assigning, transferring, sublicensing, delegating or otherwise encumbering this
Agreement or any of its rights or obligations; or

 

 10.2.5       If reasonable grounds for insecurity arise with respect to
Licensee’s performance of this Agreement and Motorola demands adequate assurance
of due performance in writing, and Licensee fails to provide such adequate
assurance within five (5) days after the date of Motorola’s request therefore or
within such other shorter period of time as Motorola may reasonably designate
under the then existing circumstances.  The parties further agree that if
Motorola has requested adequate assurances, Motorola may suspend its performance
of this Agreement until Motorola receives such assurances in writing.

 

10.2.6        If Licensee shall fail for one hundred and twenty (120)
consecutive days to continue the bona fide distribution and sale of the Products
in commercially reasonable quantities throughout the Territory;

 

 

10.2.7              If the quality in any Products has reached unacceptable
levels pursuant to Section 3 referenced herein and a mutually agreeable action
plan to remedy the defects has not been established within seven (7) days from
notice by Motorola, or if subsequent quality reports reveal that the defect
rates have not been reduced to the acceptable standard.

 

--------------------------------------------------------------------------------



 

 

10.2.8        If by May 31st, 2008 Licensee has not begun the bona fide
distribution and sale of the Products in commercially reasonable quantities in
the locations in the Territory agreed in the current marketing and distribution
program adopted pursuant to Section 9 of this Agreement;

 

10.2.9        If Licensee fails to comply with applicable laws or ethical
standards as provided in section 19.2, 22 and Exhibit G or refuses to allow an
inspection to determine compliance with laws and ethical standards, as provided
in section 19.3.

 

10.3     Without prejudice to any other rights that Motorola may have, Motorola
shall have the right to terminate this agreement for any material breach thirty
(30) days after mailing a written notice to Licensee describing the alleged
breach in reasonable detail unless the breaches are cured in the reasonable
discretion of Motorola within the thirty (30) day period.  Material breaches
include but are not limited to the following:

 

10.3.1        If Licensee distributes or uses any Product Materials without
obtaining Motorola’s approval as provided in this agreement;

 

10.3.2        If Licensee shall fail to make any payment due hereunder or
provide any statement required hereunder;

 

                        10.3.3        If Licensee fails to obtain or maintain
insurance as required by the Section 15 of this Agreement;

 

10.3.4        If Licensee breaches any material provision of this Agreement
relating to the Territory including, but not limited to section 13;

 

10.3.5        If in Motorola’s reasonable determination significant customer
satisfaction issues have arisen with any Product; or

 

10.3.6        Licensee fails to enforce or terminate a Manufacturer’s Agreement
against a breaching Approved Manufacturer as required in Section 4.

 

     10.4 Licensee may terminate this Agreement for convenience at any time,
with or without cause, by giving Motorola one-hundred eighty (180)  days prior
written notice and upon payment of the Minimum Royalty for the 180-day period
plus the remainder of the Minimum Royalty for the quarter in which the end of
the 180-day period falls.   License shall also provide royalty reports for the
180 day period as provided in Section 8.

 

10.5  Without prejudice to any other rights that Licensee may have, including,
without limitation, those under Section 22, Licensee shall have the right to
terminate this Agreement:

 

10.5.1 for any material breach of this Agreement by Motorola ninety (90) days
after mailing written notice to Motorola that specifies the alleged breach in
reasonable detail, unless the breach or breaches are cured in the reasonable
determination of Licensee within such ninety-day period;

 

10.5.2 immediately upon written notice to Motorola if any of the Trademarks is
determined by a court of competent jurisdiction to infringe the rights of a
third party; or


 

--------------------------------------------------------------------------------



 

10.5.3  immediately upon written notice to Motorola if Motorola shall be unable
to pay its obligations when due, shall make any assignment for the benefit of
creditors, shall file a voluntary petition in bankruptcy, shall be adjudicated
bankrupt or insolvent, shall have any receiver or trustee in bankruptcy or
insolvency appointed for its business or property, or shall make an assignment
for the benefit of creditors.

 

 

11.       POST-TERMINATION AND EXPIRATION RIGHTS AND OBLIGATIONS

 

11.1       If this Agreement is terminated for any cause under Section 10.2,
Licensee and Licensee’s receivers, representatives, trustees, agents,
administrators, successors or permitted assigns shall have no right after the
effective date of termination to manufacture, sell, ship, market or distribute
Products or to use any promotional and packaging material relating to the
Products. Any Products not sold, shipped, and distributed by Licensee prior to
termination must be destroyed or reprocessed so that the Trademarks are no
longer present in whole or in part on the Products or on their Product
Materials.  Upon Motorola’s request, Licensee shall provide evidence
satisfactory to Motorola of such destruction or reprocessing of remaining
Products or Product Materials. Licensee’s final statement and payment of
royalties, which shall include the difference, if any, between all royalties
based upon Net Sales for the termination Sales Year and the remaining Minimum
Royalty for the termination Sales Year shall be received by Motorola within
thirty (30) days after the effective date of termination.  Licensee shall send
all payments and statements required by this Section 11.1 in accordance with
Section 8.5.

 

 

11.2     After expiration of the initial term and any renewal term(s) of this
Agreement or the termination of this Agreement under any provision other than
Section 10.2, Licensee

may sell, ship, market and distribute Products in the Territory that are on hand
or in the process of manufacture at the date of expiration or at the time notice
of termination is received for a period of ninety (90) days after the date of
expiration or the date of notice of termination, as the case may be, provided
that the royalties with respect to that period are paid and the appropriate
statements for that period are furnished. Motorola shall have the right, but not
the obligation, to purchase all or part of Licensee’s inventory of Products at
cost upon expiration of the ninety (90) day sell-off period permitted by this
Section 11.2. Unless purchased by Motorola, any Products not sold, shipped, and
distributed by Licensee within this ninety (90) day period must be destroyed or
reprocessed so that the Trademarks are no longer present in whole or in part on
the Products or on their Product Materials. Upon Motorola’s request, Licensee
shall provide evidence satisfactory to Motorola of such destruction or
reprocessing of remaining Products or Product Materials.  After termination of
this Agreement under Section 10.3, Licensee shall make the next quarterly
statement and payment as required by Section 8 and Licensee shall make a final
statement and payment of royalties including the difference, if any, between all
royalties based upon Net Sales and the remaining Minimum Royalty for the
termination Sales Year to Motorola no later than one hundred (100) days after
the effective date of termination. After termination of this Agreement under
section 10.4 and 10.5 Licensee shall make the next quarterly statement and
payment as required by Section 8 and Section 10.4 and Licensee shall make a
final statement and payment of royalties for all Products sold during the
sell-off period to Motorola no later than one-hundred (100) days after the
effective date of termination.  Licensee shall send all payments and statements
required by this Section 11.2 in accordance with Section 8.5.

 

--------------------------------------------------------------------------------



 

 

11.3     After the expiration or termination of this Agreement and except as
provided in Section 11.2, all rights granted to Licensee under this Agreement
shall forthwith revert to Motorola, and Licensee shall refrain from further use
of the Trademarks or any further reference to the Trademarks, either directly or
indirectly, or from use of any marks or designs similar to the Trademarks in
connection with the manufacture, sale, marketing or distribution of Licensee’s
products.  Licensee also shall turn over to Motorola all molds, silk-screens,
and other materials that reproduce the Trademarks or shall give evidence
satisfactory to Motorola of their destruction.  Licensee shall be responsible to
Motorola for any damages caused by the unauthorized use by Licensee or by others
of such molds, silk-screens or reproduction materials that are not turned over
to Motorola.

 

11.4          Licensee acknowledges that its failure to cease the manufacture,
sale, marketing or distribution of the Products and the Product Materials at the
termination or expiration of this Agreement, except as provided in Section 11.2,
will result in immediate and irreparable damage to Motorola and to the rights of
any subsequent licensee of Motorola.  Licensee acknowledges and admits that
there is no adequate remedy at law for failure to cease such activities, and
Licensee agrees that in the event of such failure, Motorola shall be entitled to
injunctive relief and such other relief as any court with jurisdiction may deem
just and proper.

 

11.5          Within twenty (20) days after expiration or within ten (10) days
after notice of termination of this Agreement, as the case may be, Licensee
shall deliver to Motorola a written report indicating the number and description
of the Products and Product Materials that it had on hand or in the process of
manufacture as of the date of expiration or at the time termination notice is
received.  Motorola may conduct a physical inventory in order to verify such
report.  If Licensee fails to submit the required written report or refuses to
permit Motorola to conduct such physical inventory, Licensee shall forfeit its
rights under this Agreement to dispose of such inventory.  In addition to such
forfeiture, Motorola shall have recourse to all other available remedies.

 

 

12.      CONFIDENTIALITY AND INTELLECTUAL PROPERTY

 

12.1     Motorola’s “Confidential Information” shall mean specifications,
property, data, drawings, schematics, diagrams, dimensions, prints, reprints,
information, business and financial information, customer and vendor lists,
pricing and sales information.  Products created by Motorola for Licensee under
this Agreement, submitted or presented by Motorola to Licensee under this
Agreement, or jointly developed by the parties are deemed Motorola’s
Confidential Information.

 

12.2     Licensee’s “Confidential Information” shall mean Licensee’s business
and financial information, information concerning Licensee’s products and
related specifications, property, data, drawings, schematics, diagrams,
dimensions, prints and reprints, Licensee’s decoration process, including,
without limitation, specifications, data, drawings, technical information,
diagrams, schematics, Licensee’s customer and vendor lists, pricing and sales
information, and Licensee’s customer information provided to Motorola by
Licensee or to which Motorola otherwise gains access.  Products created by
Licensee under this Agreement and submitted and presented to Motorola under this
Agreement for approval, are deemed Licensee’s Confidential Information.

 

--------------------------------------------------------------------------------



 

 

12.3     Each of the parties and its contractors agrees to maintain the
confidentiality of the other party’s Confidential Information furnished in oral,
visual, written and/or other tangible form including electronic form, and not
disclose such Confidential Information to any third party, except as authorized
by the other party in writing.  Each party further agrees to keep confidential
the terms of this Agreement; except as required by applicable reporting
requirements pursuant to the Federal securities laws; provided, however, that
the parties shall issue a joint press release regarding this Agreement in a
form, and at such time, as is mutually agreed upon by the parties in writing.

 

12.4     Each of the parties agrees to restrict disclosure of the other party’s
Confidential Information to its employees and contractors who have a “need to
know.” Each of the parties agrees that the other party’s Confidential
Information shall be handled with the same degree of care that it applies to its
own confidential information (but in no event less than reasonable care) and
shall not be exported directly or indirectly to any restricted or prohibited
country set forth in Section 13 or such other restricted or prohibited countries
as may be designated by the United States Department of Commerce except in
compliance with the regulations of the Office of Export Control for the United
States Department of Commerce.

 

12.5     Licensee is the “Receiving Party” with respect to Motorola’s
Confidential Information and Motorola is the “Receiving Party” with respect to
Licensee’s Confidential Information. The parties agree to exclude from these
obligations of confidentiality any Confidential Information that the Receiving
Party can demonstrate: (i) is wholly independently developed by the Receiving
Party without the use of the other party’s Confidential Information; or (ii) is
known or becomes known to the general public without breach of this Agreement;
or (iii) was known to the Receiving Party without confidential limitation at the
time of disclosure by the other party as evidenced by documentation in the
Receiving Party’s possession; or (iv) is approved for release by written
authorization of the other party, but only to the extent of and subject to such
conditions as may be imposed in such written authorization; or (v) is disclosed
in response to a valid order to a court, regulatory agency, or other
governmental body in the United States or any political subdivision thereof, but
only to the extent and for the purposes stated in such order; provided, however,
that the Receiving Party shall first notify the other party in writing of the
order and cooperate with the other party if the other party desires to seek an
appropriate protective order; or (vi) is received rightfully and without
confidential limitation by the Receiving Party from a third party.

 

12.6     In the course of its relationship with Motorola, Motorola may give
Licensee access to Motorola’s facility including its manufacturing, distribution
or accelerated life testing area.  Licensee agrees that the manufacturing,
handling or testing techniques, processes, methodologies and know how embodied
in equipment and equipment arrangements; equipment supplier names; and products
under manufacture, handling or testing in Motorola’s facility are deemed to be
Motorola Confidential Information, even if not identified as confidential at the
time of disclosure and confirmed in correspondence.  In the course of its
relationship with Licensee, Licensee may give Motorola access to Licensee’s
facility including its manufacturing, distribution or accelerated life testing
area.  Motorola agrees that the manufacturing, handling or testing techniques,
processes, methodologies and know how embodied in equipment and equipment
arrangements; equipment supplier names; and products under manufacture, handling
or testing in Licensee’s facility are deemed to be Licensee Confidential
Information, even if not identified as confidential at the time of disclosure
and confirmed in correspondence. 

 

--------------------------------------------------------------------------------



 

 

12.7     Upon termination of this Agreement, all Confidential Information
transmitted to the Receiving Party by the other party in record bearing media or
other tangible form including electronic form, and any copies thereof made by
the Receiving Party shall be either destroyed and its destruction certified in
writing or, at the other party’s written request, returned to the other party,
except that the Receiving Party shall be entitled to retain a secure copy of the
other party’s Confidential Information for archival purposes only. Additionally,
Motorola agrees to return Licensee’s Confidential Information upon Licensee’s
written request, and Licensee agrees to return Motorola’s Confidential
Information upon Motorola’s written request.

 

12.8          Licensee agrees that it will not in any manner use its knowledge
of Motorola business for the benefit of itself (except in accordance with the
terms of this Agreement) or any other party or divulge to others information or
data concerning Motorola’s business affairs, including the names of customers,
names of employees, number or character of contracts, marketing strategies and
prices, terms or particulars of Motorola’s business.  Licensee will, in all
things and in good faith, protect the good will of Motorola’s business and keep
confidential its knowledge of such business affairs acquired prior to and during
the terms of this Agreement. Motorola agrees that it will not in any manner use
its knowledge of Licensee business for the benefit of itself (except in
accordance with the terms of this Agreement) or any other party or divulge to
others information or data concerning Licensee’s business affairs, including the
names of customers, names of employees, number or character of contracts,
marketing strategies and prices, terms or particulars of Licensee’s business. 
Motorola will, in all things and in good faith, protect the good will of
Licensee’s business and the Licensee Designs and keep confidential its knowledge
of such business affairs acquired prior to and during the terms of this
Agreement.

 

 

13.       EXPORT

 

13.1     Licensee agrees and represents that it is aware of all pertinent export
laws and regulations and will not violate them in any material respect. To the
extent that Licensee exports, transports or manufactures or has manufactured any
products or technologies in any way connected to the Trademarks, Licensee hereby
assures Motorola that it does not intend to and will not, without the prior
written consent of the Office of Export Licensing of the U.S. Department of
Commerce, P.O. Box 273, Washington, D.C. 20230, exports, transports,
manufactures or have manufactured directly or indirectly (i) Products or other
items in any way associated therewith or (ii) any technical information provided
hereunder in, to or by (a) any individuals or entities listed in the Table of
Denial Orders as published from time to time in Supplement No.2 to Part 764 of
the above referenced regulations, (b) embargoed countries or foreign nationals
of such countries, as may be changed from time to time, under U.S. export laws
and regulations or (c) controlled countries and foreign nationals of such
countries to the extent such products and technologies are defined as controlled
technologies in the U.S. Export Administration Regulations Part 774. Embargoed
and controlled countries are defined in the U.S. Export Administration
Regulations Parts 740 Supplement No.1, 746 and 772 and currently include Cuba,
Iran, Libya, North Korea, Sudan, and Syria.  

 

 

--------------------------------------------------------------------------------



 

 

14.       REPRESENTATIONS AND WARRANTIES

 

14.1     Motorola represents and warrants that it has the power to grant a
license of the Trademarks in the Territory and that such grant is in compliance
with applicable law and does not infringe the rights of any third party.
 Motorola, at its expense, shall be responsible for obtaining and maintaining
all licenses, permits and approvals necessary for Motorola to maintain its
rights in the Trademarks No other warranties, express or implied, are given by
Motorola, and all other warranties, express or implied, are expressly disclaimed
by Motorola.

 

14.2     Licensee represents and warrants that at all times:

 

14.2.1       Except as provided  in Section 14.1,   Licensee has and shall
maintain all rights and licenses needed to sell the Products and the Products do
not infringe any patent, copyright, mask work right, moral right, trademark,
service mark, trade secret and/or all other intellectual property rights and/or
similar rights of any third party. Licensee is solely responsible for all
royalties, fees or other payments to secure such rights and licenses for end
user customers.

 

14.2.2       Licensee shall secure and maintain all certifications and
requirements to sell the Products and Licensee shall affix all labels on the
appropriate area of each Product regarding such certifications and requirements.
Licensee shall provide written evidence of such certifications and approvals to
Motorola upon Motorola’s request.

 

14.2.3       All Products are new, and do not contain anything used, except for
warranty replacement Products and/or parts provided by Licensee all of which
shall be conspicuously labeled as “Used” on the warranty replacement Product
and/or part, on the carton, and on the shipping paperwork and Licensee shall
have processes, procedures and documentation in place to comply with and
substantiate this representation and warranty.

 

14.2.4       Product Materials shall not claim or suggest that any Products
improve the health of users, have therapeutic capabilities, or can help the
users to avoid injuries that otherwise might occur through the use of
alternative products.

 

14.2.5       All claims made in connection with the Products and Product
Materials are in all material respects accurate, complete and have been
substantiated prior to use in advertising, promotion or on the Products or
Product Materials.

 

14.2.6       Licensee, at its expense, shall be responsible for obtaining and
maintaining all licenses, permits and approvals that are required by all
appropriate governmental authorities, with respect to Licensee’s compliance with
it obligations under this Agreement, excluding any licenses, permits or
approvals necessary for Motorola to maintain its rights in the Trademarks, and
to comply with any requirements of such governmental authorities for the
registration or recording of this Agreement and for making payments hereunder.
Licensee shall furnish to Motorola within thirty (30) days of receipt of same,
written evidence from such governmental authorities of any such licenses,
permits, clearances, authorizations, approvals, registration or recording.

 

--------------------------------------------------------------------------------



 

 

14.2.7       All Products are safe for any use consistent with the warranties,
specifications and requirements of this Agreement.

 

14.2.8       All Products are of merchantable quality, and conform to the
specifications and requirements of quality in materials, design, and workmanship
in this Agreement.

 

14.2.9       Licensee warrants that its performance hereunder will be in
compliance with all applicable federal, state and local laws, orders, rules and
regulations.

 

14.3     Compliance with Laws and Procedures; Authority.  Each party hereto
warrants that such party's performance hereunder will be in compliance with all
applicable federal, state and local laws, orders, rules and regulations, whether
domestic or foreign.  Each party hereto warrants that its execution, delivery
and performance of this Agreement has been authorized by all necessary
corporation action and that this Agreement has been duly authorized, executed
and delivered.

 

15.       INDEMNITIES AND INSURANCE

 

15.1     Licensee acknowledges that, except as set forth in Section 15.2 of this
Agreement, it will have no claims against Motorola for any damage to property or
injury to persons arising out of the operation of Licensee’s business.  Licensee
agrees to indemnify, hold harmless and defend Motorola , its subsidiaries and
customers, with legal counsel acceptable to Motorola, from and against all
third-party suits, actions, claims, damages, liabilities, costs and expenses,
including attorneys fees, court costs and other legal expenses, arising out of
or connected with the Products, Licensee’s methods of manufacturing, marketing,
selling, distributing or use of the Products, the promotional or packaging
material relating to the Products, or any breach by Licensee of any provision of
this Agreement or of any warranty made by Licensee in this Agreement.   Motorola
agrees to give Licensee written notice of any claim within ten (ten) days of
receipt by Motorola.  Motorola’s failure to provide written notice of the claim
within ten days shall not affect its right to indemnification unless and to the
extent the delay materially prejudices Licensee’s ability to respond to the
claim.  Licensee shall bear full responsibility for the defense (including any
settlements) of any such claim; provided, however, that: (i) Licensee shall keep
Motorola informed of, and consult with Motorola in connection with the progress
of such litigation or settlement; and (ii) Licensee shall not have any right,
without Motorola’s prior written consent, to settle any such claim if such
settlement arises from or is part of any criminal action, suit or proceeding or
contains a stipulation to or admission or acknowledgement of any liability or
wrongdoing (whether in contract, tort, or otherwise) on the part of Motorola or
any Motorola Affiliate.

 

15.2     Motorola agrees to indemnify, hold harmless and defend Licensee from
and against all third-party suits, actions, claims, damages, liabilities, costs
and expenses, including attorney’s fees, court costs and other legal expenses,
arising out of or relating to infringement of the trademarks or copyrights of
any third party by the Trademarks so long as such claims arise from Licensee’s
promotion or sale of the Products in the Territory and Licensee’s use of the
Trademarks  in accordance with the terms of this Agreement. Licensee agrees to
give Motorola written notice of any claim within ten (10) days business days of
receipt by Licensee.  Licensee’s failure to provide written notice of the claim
within ten days shall not affect its right to indemnification unless and to the
extent the delay materially prejudices Motorola’s ability to respond to the
claim.  Licensee agrees to give Motorola control of the defense of the claim and
cooperates with Motorola in the defense and any related settlement negotiations.

 

--------------------------------------------------------------------------------



 

 

15.3      During the term of the Agreement, Licensee will maintain at its own
expense, commercial general liability (“CGL”) insurance including contractual
liability coverage, products and completed operations in an amount not less than
one Million Dollars ($1,000,000.) per occurrence for bodily injury, personal
injury and property damage liability.  The insurance will be placed with an
insurer acceptable to Motorola, licensed for the jurisdiction in which this
Agreement is performed and having a Best’s Rating not less than A-VII.  The CGL
policy will name Motorola, Inc. as an additional insured and provide a minimum
thirty (30) days prior written notice of cancellation or material change.
 Licensee shall furnish Motorola within thirty (30) days after execution of this
Agreement or, if earlier, prior to the sale of the Products, with a certificate
of insurance stating thereon the limits of liability, the period of coverage,
the parties insured (including Licensee and Motorola), and the insurer’s
agreement not to terminate or materially modify such insurance without
endeavoring to notify Motorola in writing at least ten (10) days before such
termination or modification.  Coverage provided for Motorola shall be primary,
and any insurance maintained by Motorola shall be in excess and not contributing
with any insurance provided by Licensee.  Coverage shall be on a claims made
basis.  Motorola shall not be responsible for the payment of the premiums,
charge taxes, assessments, or other costs for the product liability insurance.

 

15.4      The existence of the product liability insurance shall not mitigate,
alter, or waive the indemnity provisions of Section 15.

 

 

16.         DISPUTE RESOLUTION

 

16.1      The Parties will attempt to settle any claim or controversy relating
to this Agreement through negotiation in good faith and a spirit of mutual
cooperation. If those attempts fail to achieve a settlement, then the dispute
will be mediated by a mutually acceptable mediator to be chosen by the Parties
within forty-five (45) days after written notice by either Party demanding
mediation. Neither Party may unreasonably withhold consent to the selection of a
mediator, and the Parties will share the costs of mediation equally. The
non-binding mediation hearing shall be conducted within forty-five (45) calendar
days after the selection of the mediator. Each Party shall bear its own
attorney’s fees and other costs. Any mediation shall be conducted in the English
language.

 

--------------------------------------------------------------------------------



 

 

16.2          Any dispute that cannot be resolved between the Parties through
negotiation or mediation within six (6) months of the date of the initial demand
for mediation by one of

the Parties may then be submitted to the courts for resolution. The use of any
mediation procedures will not be construed under the doctrines of laches, waiver
or estoppel to affect adversely the rights of either Party. Nothing in this
Section will prevent either Party from resorting to judicial proceedings if
interim relief from a court is necessary to prevent serious and irreparable
injury to that Party or to others. In addition, nothing in this Section 16 shall
be construed as applying to disputes regarding the Intellectual Property Rights
(including Confidential Information) or Trademarks.

 

 

17.              FORCE MAJEURE

 

17.1      The terms of this Agreement are binding upon the parties hereto except
where prevented, delayed or interfered with by causes beyond the reasonable
control and without the fault or negligence of the non-performing party,
including, without limitation, riot, war, strike, significant acts of terrorism
and the effects thereof, insurrection, civil war or severe domestic instability
or suspension of the banking or foreign exchange system in any nation in the
Territory or place of manufacture of the Products, banking moratorium, or
hostilities between nations, governmental regulation (other than action taken in
response to Motorola’s or Licensee’s violation or failure to act with respect to
any law or governmental regulation, in which case the party at fault shall not
be permitted to claim the benefit of this Section 17), acts of God, fire,
accidents, strikes or earthquakes.

 

17.2     The party affected by force majeure shall give notice to the other
party of said force majeure event Promptly after the occurrence thereafter,
stating therein the nature of suspension of performance and reasons thereof. 
Such party shall use its best efforts to resume performance as soon as
reasonably possible.  Upon restoration of the affected party’s ability to
perform its obligations hereunder, the affected party will give immediate notice
to the other party.

 

17.3     If the force majeure condition that prevents a party’s performance
hereunder shall continue for a period of six (6) consecutive months, and there
shall be no reasonable prospect for the immediate cure thereof despite the best
efforts of the affected party to cure the same, then either party shall have the
right to terminate this Agreement in its entirety and without liability upon
ninety (90) days prior notice to the other party.

 

18.        LIMITATION OF LIABILITY

 

18.1     Except for third party damages included in settlements and judgments
subject to Section15.2 Motorola shall not be liable to Licensee for lost
profits, or consequential, indirect, incidental, special or punitive damages,
even if advised in advance of the possibility of such damages.  Except for
judgments or settlements subject to Section 15.2, Motorola shall not be liable
to Licensee for direct damages in excess of the total Royalties paid by Licensee
to Motorola under this agreement.

 

 

--------------------------------------------------------------------------------



 

 

19.  COMPLIANCE WITH LAWS

 

 

19.1     In the performance of this Agreement, Licensee shall comply in all
material respects with published applicable laws and regulations in the
countries of said Territory. Should Licensee be or become aware of any
applicable laws or regulations which are inconsistent with the provisions of
this Agreement, Licensee shall Promptly notify Motorola of such inconsistency.
The parties then, shall in good faith, negotiate a modification to this
Agreement such that it complies with applicable law and regulations and if the
parties are unable to successfully negotiate such a modification Motorola may
terminate the license and rights granted hereunder in that jurisdiction, and the
Territory set forth in Exhibit B shall be appropriately amended.

 

19.2   Compliance with Laws and Ethical Standards.  Licensee, on behalf of
itself, its Affiliates and its suppliers and subcontractors (“Supply Chain”),
represents and warrants that all Products are produced, manufactured and
supplied, and Services are rendered, in compliance in all material respects with
applicable laws, rules, regulations and standards, including those concerning
environmental protection, freedom of association, wages and humane treatment of
workers, as set forth in Exhibit G

 

19.3  Inspection of Facilities.  Upon five (5) business days’ notice to
Licensee, Motorola shall have the right to conduct or have conducted, during
regular business hours, an examination of Licensee’s or Licensee’s Affiliate’s
or an Approved Manufacturer’s manufacturing, assembly, testing  and business
facilities to determine compliance with laws and ethical standards as set forth
on Exhibit G. 

 

 

20        INTELLECTUAL PROPERTY

 

20.1     No grant or transfer of any Motorola’s Intellectual Property Rights to
Licensee is given or intended under this agreement, including any license
implied or otherwise, except as expressly provided in Section 2 of this
Agreement.

 

20.2     As between Motorola and Licensee, Motorola owns and, upon creation
shall own, all rights in the Trademarks, the trade dress, copyrights, ornamental
designs, industrial designs and design patents associated with the Product and
Product Materials and any Derivative Works created from them. Notwithstanding
the foregoing, if Licensee presents to Motorola a sample of a product that is
designed to fit mobile telephones generally and is not designed to fit a
Motorola product specifically (hereinafter a “Universal” case), and Licensee
give Motorola a right of first refusal to exclusively use the design of the
Universal case as a Product under the terms of this Agreement, then the
ornamental and industrial design rights and design patents associated with such
Universal case shall be owned by Licensee.  Licensee shall cooperate and shall
execute all papers reasonably requested by Motorola to effect registration,
maintenance and renewal of these rights, at the sole expense of Motorola.

 

 

 

--------------------------------------------------------------------------------



 

 

 

21.       PRESS RELEASES

 

21.1     Licensee shall make no press releases concerning the business
relationship or license granted in this Agreement or the introduction or sales
of Products without Motorola’s written agreement as to the form and content of
the proposed press release.

 

 

22.       ETHICS AND CONFLICTS OF INTEREST.

 

22.1     Both parties will refrain from activities that: (i) are illegal,
unethical; (ii) might bring either party into disrepute; or (iii) might
constitute or represent a serious conflict of interest or that might give the
appearance of impropriety. Both parties will cooperate fully in any
investigation or evaluation of such matters. Breach of this obligation by either
party will entitle the non-breaching party to terminate this Agreement without
notice.

 

 

23.       NOTICES

 

23.1     Any notice required or permitted to be given under this Agreement shall
be in writing and shall be directed by one party to the other at its respective
address as follows unless otherwise provided for in this Agreement:

 

Licensor:         Robert Vacheron

                        Category Manager

                        Motorola, Inc.

                        1700 Bellemeade Ct.

                        Lawrenceville, GA 30043

                        EMAIL:  CRV009@motorola.com

 

                                               and to:

 

                                                  Scott Offer

                                                  Corporate Vice President

                                                  Law Department, Personal
Communications Sector         

                                                  Motorola, Inc.

                                                  600 North U.S. Highway 45

                                                  Libertyville , IL 60048-1286

 

 

Licensee:        Douglas Sabra

                        Chief Executive Officer

                        Forward Industries

                        1801 Green Road, Suite E.

                        Pompano Beach, FL 33064

 

                        Phone: 954-360-6420

                        FAX: 954-419-9735

                        EMAIL: dsabra@forwardindustries.com

 

 

 

--------------------------------------------------------------------------------



 

 

And to:

 

                        Steven A. Malsin

                        Attorney at Law

                        237 Upper Shad Road

                        Pound Ridge, NY 10576

 

 

 

23.2     Any notice required or permitted to be given under this Agreement shall
be in writing, shall be deemed to have been received (i) when delivered
personally; (ii) when sent by confirmed facsimile or by e-mail except for
notices that relate to default provisions; (iii) five (5) days after having been
sent by registered or certified mall, return receipt requested, postage prepaid;
or (iv) one business (1) day after deposit with a commercial overnight carrier
with written verification of receipt.

 

23.3     Either party may change the address to which notices or requests shall
be directed by written notice to the other party, but such written notice to be
effective must be received by the other party at least thirty (30) days before
the effective date of the change of address.

 

24.        ASSIGNMENT OF RIGHTS AND SUBLICENSE

 

24.1     The benefit of this Agreement shall be personal to Licensee who shall
not, without the prior consent in writing of Motorola, assign its rights, or
delegate its duties hereunder, nor grant or purport to grant any sublicense in
respect to the Trademarks, to third parties.

 

24.2     Notwithstanding the above, Licensee shall have the right to assign its
rights and to delegate its duties under this Agreement, with Motorola’s prior
written consent, which shall not be unreasonably withheld, to wholly-owned
subsidiaries of Licensee. In the event that Licensee undergoes a substantial
change of ownership, whether or not such a change results from a merger,
acquisition, consolidation or otherwise, Licensee shall have the right to assign
its rights and to delegate its duties to such new owner under this Agreement,
with Motorola’s prior written consent, provided that the substantial change of
ownership does not result in a substantial change in the nature of the
Licensee’s business, a substantial change in nature including, but not limited
to, a change in product mix, pricing structure, financial condition or method of
doing business. However, in any instance, Licensee and its assignee shall remain
ultimately liable to Motorola for all of the obligations assumed by it under the
terms of the Agreement.

 

 

 

25.   FREEDOM OF ACTION

 

25.1          Nothing in this Agreement shall be construed as prohibiting or
restricting Motorola or its subsidiaries from independently developing, having
developed independently, acquiring, licensing, distributing or marketing
products, services and other materials which are competitive in any form with
the Products. Licensee agrees and acknowledges that it shall not hold Motorola
liable for any lost sales or revenues in respect to the sales performance of the
Products, regardless of the reason for such lost sales or revenues including,
but not limited to, Motorola’s direction in the appearance, function or
marketing of the Products.

 

--------------------------------------------------------------------------------



 

 

26.       APPROVALS

 

26.1     Any approval required by this Agreement to be obtained from Motorola
must be in writing from the Category Manager and may be withheld by Motorola for
any reason deemed reasonable and justifiable in the sole determination of
Motorola.  If approval is not delivered in writing to the Licensee within
fifteen (15) business days of submission of a request for approval, the request
for approval shall be deemed to be denied.

 

 

27.       WAIVER OF DEFAULT OR OTHER RIGHTS

 

27.1     The failure of Motorola to insist in any one or more instances of the
performance of any term, obligation or condition of this Agreement by Licensee
or to exercise any right or privilege herein conferred upon Motorola shall not
be construed as thereafter waiving such term, obligation, or condition, or
relinquishing such right or privilege, and the acknowledged waiver or
relinquishment by Motorola of any default or right and shall not constitute
waiver of any other default or right.

 

 

28.       SEVERABILITY

 

28.1     If any provision of this Agreement shall be determined to be illegal
and unenforceable by any court of law or any competent governmental or other
authority, the remaining provisions shall be severable and enforceable in
accordance with their terms so long as this Agreement without such terms or
provisions does not fail of its essential purpose or purposes.  The parties will
negotiate in good faith to replace any such illegal or unenforceable provision
or provisions with suitable provisions that will maintain the economic purposes
and intentions of this Agreement.

 

 

29.       SECTION HEADINGS

 

29.1     The captions for each Section have been inserted for the sake of
convenience and shall not be deemed to be binding upon the parties for the
purpose of interpretation of this Agreement.

 

 

30.       EXHIBITS

 

30.1     All references to “Exhibit” or “Exhibits” herein shall mean those
Exhibits A through G attached to this Agreement, which are hereby incorporated
into this Agreement as though fully set forth herein.

 

 

31.       SURVIVAL

 

31.1     Licensee’s obligations and agreements under Sections 6, 7, 8, 11, 12,
13,15, 16, 18, 19, 20, 21, 22, 23, 25, 27, 28, 29, 30, 31, 33, 34, 35  shall
survive the termination or expiration of this Agreement.

 

 

--------------------------------------------------------------------------------



 

 

32.       TIME IS OF THE ESSENCE

 

32.1     Time is of the essence with respect to the obligations to be performed
under this Agreement.

 

 

33.       RIGHTS CUMULATIVE

 

33.1     Except as expressly provided in this Agreement, and to the extent
permitted by law, any remedies described in this Agreement are cumulative and
not alternative to any other remedies available at law or in equity.

                                                            

 

34.       ENTIRE AGREEMENT

 

34.1     The provisions of this Agreement contain the entire agreement between
the parties relating to use by Licensee of Trademarks on Products, and on
Product Materials, and supersede and cancel all prior provisions, negotiations,
agreements and commitments (whether oral or in writing) with respect to the
subject matter hereof. This Agreement shall be interpreted to achieve the
objectives and intent of the parties as set forth in the text and factual
recitals of the Agreement. It is specifically agreed that no evidence of
discussions during the negotiation of the Agreement or drafts written or
exchanged may be used in connection with the interpretation or construction of
this Agreement. This Agreement may not be released, discharged, abandoned,
changed or modified in any manner except by an instrument in writing signed by
the parties. In the event of any conflict between the provisions of this
Agreement and provisions in any other agreement with Licensee, the provisions of
this Agreement shall prevail.

 

 

35.       GOVERNING LAW

 

35.1                  This Agreement is deemed to be executed in the State of
Illinois and the construction and performance of this Agreement will be
construed and interpreted according to the substantive laws of that State
without regard to its conflicts of law principles or rules.  The parties agree
that any legal action or proceeding between Motorola and Licensee with respect
to this Agreement, including the Manufacturer’s Agreement, shall be brought in
the United States District Court for the Northern District of Illinois or, if
such court does not have jurisdiction, in any court of general jurisdiction in
Cook County, Illinois. 

 

 

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties haves caused this Agreement to be executed in

duplicate originals by their duly authorized representatives on the dates
indicated below.

 

 

 

 

MOTOROLA, INC.

 

 

/s/ Philip Gilchrist                  

 

By:  Philip Gilchrist

 

Title:  Vice President, Global Product Management, Mobile Devices Business

 

Date:  May 22, 2008

 

 

FORWARD INDUSTRIES, INC.

 

 

 

/s/ Doug Sabra                       

 

BY:  Doug Sabra

 

Title:  Chief Executive Officer

 

Date:  May 14, 2008

 

 

--------------------------------------------------------------------------------


EXHIBIT A

 

License between Motorola and Forward Industries

 

 

 

Products: Carry solutions, face plates, cleaners and decorative accessories for
mobile telephones and related accessories.

 

 

Territory:  USA, Canada, Austria, Belgium, , Denmark, Finland, France, Germany,
Greece, Ireland, Italy, Luxembourg, Monaco, Norway, Portugal, Spain, Sweden,
Switzerland, UK, Czech Republic, Hungary, Latvia, Lithuania, Poland, Slovakia,
Croatia, Estonia, Russia, Ukraine, Liechtenstein, Albania, Belarus,
Bosnia-Herzegovina, Bulgaria, Macedonia, Romania, Slovenia, Uzbekistan

 

 

Royalty (for each product): 15 % of Net Sales.

 

 

 

Term:   April 1, 2008 through March 31, 2009

 

 

Sales Year:  April 1 to March 31

 

Minimum Royalty:

 

2008:

Q1 - N/A

Q2 – N/A

Q3 - $150,000

Q4 - $250,000

 

2009:

Q1 - $250,000

 

--------------------------------------------------------------------------------


 

 

EXHIBIT B

 

 

 

The Licensed Motorola Trademarks are: the MOTOROLA signature and the stylized M
logo (“Emsignia”) and associated Motorola Trade Dress

 

 

 

[image003.gif]

 

 

 

 

 

[image002.jpg]

 

 

--------------------------------------------------------------------------------


EXHIBIT C

 

 

TRADEMARK USE GUIDELINES

 

 

Artistic renderings of the Licensed Motorola Trademarks and Trade Dress shall be
provided to Licensee under the following items, which become a part of this
agreement by reference:

- Motorola Basic Corporate Identity Standards

- Motorola Consumer Packaging Guidelines

- Motorola logo and artwork files

- Motorola Global POS guidelines

 

FILES ARE SUBJECT TO CHANGE

Motorola shall keep Licensee appraised of any changes and, in the event such
change affects inventory or packaging in stock or in production by Licensee,
 then Licensee shall be permitted to sell such inventory and implement the
change as a “running change” as soon as practicable.

--------------------------------------------------------------------------------


EXHIBIT D

 

 

SPECIFICATIONS

 

 

 

 

 

 Material and Methods Specification-Template for Personalization Products
supplied as a .pdf file

 

Test Validation Matrix supplied as an Excel document

 

 

--------------------------------------------------------------------------------



 


EXHIBIT E

MANUFACTURER’S AGREEMENT

                                                                                                      

AGREEMENT dated this  ___________day of____________________, 200_, by and
among_________________________ (Address)____________ (“Licensee”) and
________________________, (Address)____________, (“Manufacturer”), and Motorola,
Inc., a Delaware Corporation (“Motorola”).

 

WHEREAS, Licensee has obtained a license from Motorola to use the Trademarks,
Motorola Trade Dress and Copyrights referred to in Exhibit 1 (collectively
“Trademarks”) to this Manufacturer’s Agreement, on or in conjunction with the
product(s) referred to in Exhibit 2 (“Product(s)”) to this Manufacturer’s
Agreement; and

 

WHEREAS, Motorola owns throughout the world certain trademark registrations for
the Trademarks for use on a variety of goods; and

 

WHEREAS, Manufacturer wishes to manufacture, exclusively for Licensee,
Product(s) using the Trademarks .

 

NOW, in consideration of the foregoing, the covenants hereinafter set forth, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.                 TRADEMARKS, TRADE DRESS, ORNAMENTAL DESIGNS

 

1.1       Manufacturer agrees that any and all rights that may be acquired by
the use of the Trademarks and Copyrights by the Manufacturer shall inure to the
sole benefit of Motorola. The Manufacturer shall execute all papers and to make
such filings as required to confirm such use inures to the benefit of Motorola.

 

--------------------------------------------------------------------------------



 

            1.2       As between Motorola and Manufacturer, Motorola owns and,
upon creation shall own, all rights in the trade dress, copyrights, ornamental
designs, industrial designs and design patents associated with the Product and
any packaging,  marketing materials, point-of-sale materials, publicity,
advertising, signs, catalogs product brochures, warranty statement, user guide,
and other in-box materials relating to the Products and any derivative works
created from them.  Manufacturer shall cooperate and shall execute all papers
reasonably requested by Motorola to effect registration, maintenance and renewal
of these rights, at the sole expense of Motorola.

 

 

2.       PROTECTION AND MAINTENANCE OF TRADEMARK

 

2.1                   Manufacturer also agrees to cooperate and execute all
papers reasonably requested by Licensee or Motorola to effect further
registration, maintenance, and renewal of the Trademarks and Copyrights at the
sole expense of Motorola and, where applicable, to record Manufacturer as a
registered user of the Trademarks.  Manufacturer agrees not to use the
Trademarks and Copyrights or any part thereof as part of its corporate or trade
name nor use any name or mark confusingly similar to, or derivative of, the
Trademarks and Copyrights.

 

2.2                   Manufacturer further agrees not to register in any country
any name or mark resembling or confusingly similar to or derivative of the
Trademarks and Copyrights.

 

2.3       Manufacturer agrees that if any application for registration is, or
has been filed in any country by Manufacturer which relates to any name or
trademark which, in the opinion of Motorola, is confusingly similar, deceptive
or misleading with respect to the Trademarks and Copyrights, Manufacturer shall
abandon immediately any such application or registration or, at Motorola’s sole
discretion, assign it to Motorola.

 

--------------------------------------------------------------------------------



 

 

2.4       Manufacturer agrees that if it is notified by Licensee or Motorola of
any change in any of the Trademarks and Copyrights, Manufacturer shall
immediately change the Trademarks and Copyrights to conform with such change.

 

3.         CONTRACT MANUFACTURE LIMITATION

 

3.1       Manufacturer agrees that it will not manufacture any goods using the
Trademark and Copyrights other than the Product(s) specified by this
Manufacturer’s Agreement for which Manufacturer was approved and shall
exclusively manufacture for and/or sell to Licensee any such Product(s) during
the term of Licensee’s license from Motorola to use the Trademark and Copyrights
on such Product(s).

 

 

4.   COMPLIANCE WITH LAW AND LABOR PRACTICES

 

            4.1  Manufacturer agrees to comply with all applicable laws, orders,
rules and regulations in performing its obligations.

 

                        4.2  Manufacturer warrants that all Products
manufactured by Manufacturer will be produced in compliance with all applicable
laws, orders, rules and regulations in the jurisdiction Manufacturer
manufactures the Products and will comply with the provisions of the Compliance
with Laws and Standards document attached hereto as Exhibit 3.

.

 

                        4.3  Manufacturer warrants that all Products will be
manufactured by it, whether assembled or packaged in whole or in part, without
the use of any forced labor, prison labor or child labor, and that such Products
will not be trans-shipped for the purpose of mislabeling, evading quota or
country of origin restrictions, or avoiding compliance with provisions against
forced labor, prison labor or child labor.

 

--------------------------------------------------------------------------------



 

 

5.   REPRESENTATION AND WARRANTIES

 

5.1       Manufacturer further agrees and warrants that at all times:

 

(i)         it has and shall maintain all rights and licenses needed to
manufacture and sell the Products and the Products do not infringe any patent,
copyright, mask work right, moral right, trademark, service mark, trade secret
and/or all other intellectual property rights and/or similar rights of any third
party. Manufacturer is solely responsible for all royalties, fees or other
payments to secure such rights and licenses.

 

(ii)        Manufacturer shall secure and maintain all certifications and
requirements to manufacture and sell the Products and Manufacturer shall affix
all labels on the appropriate area of each Product regarding such certifications
and requirements. Manufacturer shall provide written evidence of such
certifications and approvals upon request.

 

(iii)   All Products are new, and do not contain anything used, and Manufacturer
shall have processes, procedures and documentation in place to comply with and
substantiate this representation and warranty.

 

6.  INDEMNIFICATION

 

6.1       Manufacturer agrees to indemnify, hold harmless and defend Motorola
its subsidiaries and customers with legal counsel acceptable to Motorola from
and against all suits, actions, claims, damages, liabilities, costs and
expenses, including attorneys fees, court costs and other legal expenses
(collectively “Claims”), arising out of or connected with the Products,
Manufacturer's methods of manufacturing the Products, and the promotional or
packaging material relating to the Products, except where such Claims arise
solely out of Licensee’s actions or omissions.  Motorola agrees to give
Manufacturer written notice of any claim within thirty (thirty) days of receipt
by Motorola. Motorola’s failure to provide written notice of the claim within
thirty days shall not affect its right to indemnification unless the delay
materially prejudices Manufacturer’s ability to respond to the claim.
Manufacturer shall bear full responsibility for the defense (including any
settlements) of any such claim; provided, however, that: (i) Manufacturer shall
keep Motorola informed of, and consult with Motorola in connection with the
progress of such litigation or settlement; and (ii) Manufacturer shall not have
any right, without Motorola’s prior written consent, to settle any such claim if
such settlement arises from or is part of any criminal action, suit or
proceeding or contains a stipulation to or admission or acknowledgement of, any
liability or wrongdoing (whether in contract, tort, or otherwise) on the part of
Motorola or Motorola subsidiary.

 

--------------------------------------------------------------------------------



 

 

INSPECTION AND AUDIT

 

7.1       Manufacturer further agrees that upon seven (7) days notice to
Licensee, who shall in turn notify Manufacturer, Motorola shall have the right
to inspect, at Motorola’s expense, the manufacturing facilities of Manufacturer
during regular business hours to determine compliance of the Product(s)
manufactured by Manufacturer with the applicable Control Specifications approved
by Motorola and supplied to Manufacturer by Licensee, and for compliance with
laws, standards and labor practices.

7.2       Manufacturer further agrees that, during the term of this Agreement
and for at least five (5) years following the termination or expiration of this
Agreement, Manufacturer and its Affiliates shall maintain at Manufacturer’s or
its Affiliate’s principal office, such books and records, including, but not
limited to, production, inventory and sales records (collectively “Books and
Records”) as are necessary to substantiate that: (i) all statements submitted to
Motorola by Licensee were true, complete and accurate with regard to the
quantities of Products sold to Licensee by Manufacturer and the countries to
which they were shipped; (ii) Manufacturer has manufactured and sold Products
exclusively to Licensee in accordance with the provisions of this Agreement; and
(iii) no payments have been made, directly or indirectly, by or on behalf of
Manufacturer or Licensee to or for the benefit of any Motorola employee or agent
who may reasonably be expected to influence Motorola’s decision to enter this
Agreement or the amounts to be paid by Licensee or Manufacturer under this
Agreement.  (As used in this Section, “payment” shall include money, property,
services, and all other forms of consideration.)  All Books and Records shall be
maintained in accordance with generally accepted accounting principles
consistently applied.  During the Term of, and for five (5) years after the
termination or expiration of this Agreement, the Books and Records shall be open
to inspection, audit, and copy by or on behalf of Motorola during business
hours.

 

--------------------------------------------------------------------------------



 

 

8.       CONFLICTING LAWS

 

          8.1        Manufacturer agrees that should it be or become aware of
any applicable laws or regulations which are materially inconsistent with the
provisions of the Manufacturer’s Agreement, it shall notify Licensee within
fifteen (15) days of becoming aware of such material inconsistency.

 

9.       TERMINATION AND EXPIRATION

 

            9.1        Manufacturer agrees that upon the termination or
expiration of this Manufacturer’s Agreement, Manufacturer shall execute all
papers and make such filings as necessary to terminate any registered user
agreements or similar agreements that may have been executed, filed and/or
recorded while this Manufacturer’s Agreement was in effect.

 

9.2       Manufacturer acknowledges that any material breach by Manufacturer of
this Manufacturer’s Agreement will cause irreparable harm and damages to
Licensee and/or Motorola.  If  Licensee  or Motorola determine Manufacturer has
materially breached this Manufacturer’s Agreement, Manufacturer shall have
thirty (30) days to cure such breach to the satisfaction of Motorola  and
Licensee. If Manufacturer fails to cure such material breach in thirty (30)
days, this Manufacturer’s Agreement shall terminate. The parties of this
Manufacturer’s Agreement expressly agree that Motorola, is an intended
beneficiary of this Manufacturer’s Agreement with rights to enforce such
agreement.

 

--------------------------------------------------------------------------------



 

 

10.             GOVERNING LAW

 

10.1     The construction and performance of this Manufacturer’s Agreement will
be governed by the internal, substantive laws of the state of Illinois without
regard to its choice of law rules. 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
in duplicate originals by its duly authorized representative on the respective
dates entered below.

 

MANUFACTURER                                        LICENSEE

 

By:    __________________________           By:  _____________________

 

Title:  __________________________           Title:  ____________________

 

Date:  __________________________          Date:  ____________________

 

 

MOTOROLA, INC.

 

By:    __________________________

 

Title:  __________________________

 

Date:  __________________________

 

--------------------------------------------------------------------------------


EXHIBIT 1 to Manufacturer’s Agreement



TRADEMARKS, TRADE DRESS, AND COPYRIGHTS

The Licensed Motorola Trademarks are: the MOTOROLA signature and the stylized M
logo (“Emsignia”) and associated Motorola Trade Dress

 

 

 

[image003.gif]

 

 

 

 

 

[image002.jpg]

 

 

--------------------------------------------------------------------------------


EXHIBIT 2 to Manufacturer’s Agreement

 

PRODUCTS

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

EXHIBIT 3 to Manufacturer’s Agreement

 

Compliance with Laws and Ethical Standards

 

 

1.         Ethical Conduct, Anticorruption and Unfair Business Practices

 

Motorola has historically depended on product quality and superiority, combined
with outstanding support capability, to sell its products.  Accordingly,
Manufacturer agrees to perform the services hereunder with the highest ethical
standards.  Motorola will not do business with any entity or person where
Motorola believes that payoffs or similar improper or unethical practices are
involved.  Motorola expects its Manufacturers to abide by this policy and not to
have a relationship with another entity or person, or engage in any activity
that results or may result in a conflict of interest, or embarrassment to
Motorola, or harm to Motorola's reputation.  Manufacturer will:  (i) maintain
transparency and accuracy in corporate record keeping; (ii) act lawfully and
with integrity in handling competitive data, proprietary information and other
intellectual property; and (iii) comply with legal requirements regarding fair
competition and antitrust, and accurate and truthful marketing.  Manufacturer
will not engage in corrupt practices, including public or private bribery or
kickbacks.  If Manufacturer fails to comply in any respect with all of these
requirements, then Motorola may immediately and without liability terminate this
Agreement.

 

2.         Antidiscrimination and Humane Treatment of Workers

 

            a.         Manufacturer will employ workers on the basis of their
ability to do the job and not on the basis of their personal characteristics or
beliefs.

 

            b.         Manufacturer will assure that Products (including parts)
will not be produced, manufactured, mined, or assembled with the use of forced,
prison, or indentured labor, including debt bondage, or with the use of illegal
child labor in violation of International Labor Conventions for minimum age
(ILO-C138) and child labor (ILO-C182).  If Manufacturer recruits contract
workers, Manufacturer will pay agency recruitment commissions, will not require
workers to remain in employment for any period of time against their will, and
will not impose any early termination penalties on workers.  If Manufacturer
provides housing or eating facilities, Manufacturer will assure the facilities
are operated and maintained in a safe, sanitary and dignified manner.

 

            c.         Manufacturer will operate safe, healthy and fair working
environments, including managing operations so levels of overtime do not create
inhumane working conditions.  Manufacturer will pay workers at least the minimum
legal wage, or where no wage laws exist, the local industry standard. 
Manufacturer will assure that workers are free to join, or refrain from joining,
associations of their own choosing, unless otherwise prohibited by law. 
Manufacturer will not routinely require workers to work in excess of six
consecutive days without a rest day.

 

3.         Environmental Protection

 

            a.         Manufacturer will implement a functioning environmental
management system in accordance with ISO 14001 or equivalent.  Third-party
registration is recommended but not required.

 

            b.         Manufacturer certifies that Products and their parts do
not contain and are not manufactured with a process that uses any Class I
ozone-depleting substances (as identified in 40 CRF Part 82 Appendix A to
Subpart A, or as subsequently identified by the U.S. Environmental Protection
Agency as Class I ozone-depleting substances).  For Products imported into the
United States, Manufacturer will provide Motorola with a completed and signed
ODS Certification Questionnaire, accessible at the following URL:
http://www.motorola.com/suppliers/materialsdisclosure

 

--------------------------------------------------------------------------------



 

 

 

            c.         For Products used as parts for Motorola products,
including the packaging used with such products and any manuals that accompany
such products in the ordinary course, Manufacturer will provide material
disclosure or certification, as defined in Motorola’s Controlled and Reportable
Materials Disclosure Process, accessible at the following URL: 
http://www.motorola.com/suppliers/materialsdisclosure

 

 

4.         Material Safety Data Sheets

 

Manufacturer will electronically provide material safety data sheets, chemical
safety data sheets, or equivalent documentation for all chemicals sold to
Motorola.  For all chemicals supplied or imported into the United States,
Manufacturer will certify that the chemicals are listed on the Toxic Substances
Control Act, 15 USCS §2601, et. seq., chemical inventory, or are subject to an
exemption specified in the material safety data sheets.

 

5.         Imports and Customs

 

Manufacturer will comply with all import and customs laws, regulations and
administrative determinations of the importing country.  Manufacturer will
comply with the security criteria of the importing country’s government security
program.  If Manufacturer is providing Products to be delivered to, or Services
to support delivery to, the U.S., Manufacturer will comply with the security
criteria of the U.S. Customs and Border Protection’s Customs-Trade Partnership
against Terrorism (C-TPAT) Program (available on http://www.cbp.gov ).

 

 

6.         Export Restriction

 

If Manufacturer is the exporter of record for any shipments, Manufacturer will
obtain all export authorizations from the U.S. government or other governments
that may be required to lawfully make such shipments. 

 

 

7.         Utilization of Small Business Concerns

 

If applicable, Manufacturer will comply with the provisions of U.S. Federal
Acquisition Regulation (FAR) 52.219-8 pertaining to Utilization of Small
Business Concerns, as well as any other state and local, small and other
business utilization laws.

 

8.         Equal Opportunity

 

If applicable, Manufacturer will comply with the provisions of FAR 52.222-21,
52.222-26, 52.222-35, and 52.222-36 pertaining to Segregated Facilities, Equal
Opportunity, Equal Opportunity for Veterans, and Affirmative Action for Workers
with Disabilities.  If applicable, Manufacturer will maintain, at each
establishment, affirmative action programs required by the rules of the U.S.
Secretary of Labor (41 CFR 60-1 and 60-2).

 

9.         Government Subcontract

 

If an Order is issued under a government contract, Manufacturer will comply with
the terms of the government contract that appear on the Order, and with any
other applicable laws, regulations and executive orders.

 

--------------------------------------------------------------------------------



 

 

10.        Manufacturer Diversity

 

If Manufacturer is located in the United States or is supplying Products to
Motorola locations based in the United States, Manufacturer will track and
report its Supply Chain’s spend with minority-owned, women-owned and disabled
veteran-owned business enterprises located in the United States.  Manufacturer
and Motorola will agree on a goal for Manufacturer’s Supply Chain spend, based
upon a percentage of Manufacturer’s total gross revenues under this Agreement. 
Manufacturer will submit quarterly progress reports, in a format designated by
Motorola, by the twenty-fifth day of the month following the end of each
calendar quarter.  All reports will be forwarded to the Motorola Manufacturer
Diversity Group, 2501 S. Price Road, M/D G1232, Chandler, AZ 85248, or sent via
email to supplierdiversity@motorola.com .

 

11.        Product Safety and Regulatory Compliance

 

Manufacturer will ensure that all Products and services provided comply with all
applicable regulations and laws, including all applicable product safety,
environmental, and recycling regulations and laws.

 

12.        ICT Manufacturer Self Assessment Questionnaire

 

Upon Motorola’s request, Manufacturer will obtain a subscription to the Global
e-sustainability Initiative (GeSI) and Electronic Industry Code of Conduct’s
(EICC) online system E-TASC at www.E-TASC.com and complete the ICT Supplier
Self-Assessment within that system.  Details regarding this ICT Supplier Self
Assessment Questionnaire and Motorola Corporate Responsibility initiatives are
available for review at:  http://compass.mot.com/web/wikinethome . 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT F

 

 

PRODUCT WARRANTY

 

 

Licensee shall include a written warranty statement on or in all Product
packaging. Such warranty shall, at a minimum:

 

 a. comply with all applicable laws of the country or countries in which the
    Product is sold;
 b. specify what components the warranty covers;
 c. specify the time period of the warranty, which shall be no less than one (1)
    and no more than five (5) years from date of purchase;
 d. specify the remedy (e.g. repair, replacement, or refund) if the Product does
    not conform to the warranty;
 e. specify the Licensee’s toll-free telephone number available to Product
    purchasers for warranty and other support;
 f. to the extent allowed by law, exclude consequential, incidental and punitive
    damages and limit any remedies to repair, replace or refund; and
 g. clearly indicate that Motorola is not responsible for warranty support of
    the Product
 h. be substantively equivalent to the sample warranty statement below:

 

The following statement shall be used for all goods sold in the United States:

Statement of Limited Warranty: (Licensee) warrants that for a period of — years
from the date of purchase that this product 1) is free from defects in materials
and workmanship and 2) conforms to its specifications. If this product does not
function as warranted during the warranty period, (Licensee), at its option,
will either replace this product with one that is functionally equivalent or
will refund your purchase price. These are your exclusive remedies under this
warranty. Please call 1-800 (XXXXXXXX) for warranty service.

 

This product is manufactured, distributed or sold by XXXXXX, official licensee
for this product.  Motorola, the Motorola logo trademarks and the Motorola trade
dress are owned by Motorola, Inc. and are used under license from Motorola.
Please contact XXXXXX at YYYYYYYY for questions/comments, warranty, support, or
service related to this product

 

This warranty will be voided by misuse, improper physical environment, accident,
or improper maintenance by you. THIS WARRANTY REPLACES ALL OTHER WARRANTIES OR
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OR CONDITIONS OF MERCHANTABILITY AN]) FITNESS FOR A PARTICULAR
PURPOSE. THESE WARRANTIES GIVE YOU SPECIFIC LEGAL RIGHTS AND YOU MAY ALSO HAVE
OTHER RIGHTS WHICH VARY FROM JURISDICTION TO JURISDICTION. SOME JURISDICTIONS DO
NOT ALLOW THE EXCLUSION OR LIMITATION OF EXPRESS OR IMPLIED WARRANTIES, SO THE
ABOVE EXCLUSION OR LIMITATION MAY NOT APPLY TO YOU. IN THAT EVENT, SUCH
WARRANTIES ARE LIMITED IN DURATION TO THE WARRANTY PERIOD. NO WARRANTIES APPLY
AFTER THAT PERIOD.

 

--------------------------------------------------------------------------------



 

 

Circumstances may arise where, because of a default on (Licensee’s) part or
other liability, you are entitled to recover damages from (Licensee). In each
such instance, regardless of the basis on which you are entitled to claim
damages from (Licensee) (including fundamental breach, negligence,
misrepresentation, or other contract or tort claim), (Licensee) is only liable
for:

 

1.          damages for bodily injury (including death) and damage to real
property and

tangible personal property; and

2.          the amount of any other actual direct damages or loss, up to the
greater of $500 or

the price paid for this product.

 

UNDER NO CIRCUMSTANCES IS (Licensee) OR XXX LIABLE FOR ANY OF THE FOLLOWING: (1)
THIRD-PARTY CLAIMS AGAINST YOU FOR LOSSES OR DAMAGES (OTHER THAN THOSE UNDER THE
FIRST ITEM LISTED ABOVE); (2) LOSS OF, OR DAMAGE TO, YOUR RECORDS OR DATA: OR
(3) SPECIAL, INCIDENTAL OR INDIRECT DAMAGES OR FOR ANY ECONOMIC CONSEQUENTIAL
DAMAGES (INCLUDING LOST PROFITS OR SAVINGS), EVEN IF (Licensee) OR XXX ARE
INFORMED OF THEIR POSSIBILITY. SOME JURISDICTIONS DO NOT ALLOW THE

EXCLUSION OR LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THE ABOVE
EXCLUSION OR LIMITATION MAY NOT APPLY TO YOU.

 

 

 

--------------------------------------------------------------------------------


 EXHIBIT G

 

Compliance with Laws and Ethical Standards

 

 

1.         Ethical Conduct, Anticorruption and Unfair Business Practices

 

Motorola has historically depended on product quality and superiority, combined
with outstanding support capability, to sell its products.  Accordingly,
Licensee agrees to perform the services hereunder with the highest ethical
standards.  Motorola will not do business with any entity or person where
Motorola believes that payoffs or similar improper or unethical practices are
involved.  Motorola expects its Licensees to abide by this policy and not to
have a relationship with another entity or person, or engage in any activity
that results or may result in a conflict of interest, or embarrassment to
Motorola, or harm to Motorola's reputation.  Licensee will:  (i) maintain
transparency and accuracy in corporate record keeping; (ii) act lawfully and
with integrity in handling competitive data, proprietary information and other
intellectual property; and (iii) comply with legal requirements regarding fair
competition and antitrust, and accurate and truthful marketing.  Licensee will
not engage in corrupt practices, including public or private bribery or
kickbacks.  If Licensee fails to comply in any respect with all of these
requirements, then Motorola may immediately and without liability terminate this
Agreement.

 

2.         Antidiscrimination and Humane Treatment of Workers

 

            a.         Licensee will employ workers on the basis of their
ability to do the job and not on the basis of their personal characteristics or
beliefs.

 

            b.         Licensee will assure that Products (including parts) will
not be produced, manufactured, mined, or assembled with the use of forced,
prison, or indentured labor, including debt bondage, or with the use of illegal
child labor in violation of International Labor Conventions for minimum age
(ILO-C138) and child labor (ILO-C182).  If Licensee recruits contract workers,
Licensee will pay agency recruitment commissions, will not require workers to
remain in employment for any period of time against their will, and will not
impose any early termination penalties on workers.  If Licensee provides housing
or eating facilities, Licensee will assure the facilities are operated and
maintained in a safe, sanitary and dignified manner.

 

            c.         Licensee will operate safe, healthy and fair working
environments, including managing operations so levels of overtime do not create
inhumane working conditions.  Licensee will pay workers at least the minimum
legal wage, or where no wage laws exist, the local industry standard.  Licensee
will assure that workers are free to join, or refrain from joining, associations
of their own choosing, unless otherwise prohibited by law.  Licensee will not
routinely require workers to work in excess of six consecutive days without a
rest day.

 

3.         Environmental Protection

 

            a.         Licensee will implement a functioning environmental
management system in accordance with ISO 14001 or equivalent.  Third-party
registration is recommended but not required.

 

            b.         Licensee certifies that Products and their parts do not
contain and are not manufactured with a process that uses any Class I
ozone-depleting substances (as identified in 40 CRF Part 82 Appendix A to
Subpart A, or as subsequently identified by the U.S. Environmental Protection
Agency as Class I ozone-depleting substances).  For Products imported into the
United States, Licensee will provide Motorola with a completed and signed ODS
Certification Questionnaire, accessible at the following URL:
http://www.motorola.com/content.jsp?globalObjectId=8343

 

--------------------------------------------------------------------------------



 

 

            c.         For Products used as parts for Motorola products,
including the packaging used with such products and any manuals that accompany
such products in the ordinary course, Licensee will provide material disclosure
or certification, as defined in Motorola’s Controlled and Reportable Materials
Disclosure Process, accessible at the following URL: 
http://www.motorola.com/mot/doc/1/1501_MotDoc.pdf   

 

4.         Material Safety Data Sheets

 

Licensee will electronically provide material safety data sheets, chemical
safety data sheets, or equivalent documentation for all chemicals sold to
Motorola.  For all chemicals supplied or imported into the United States,
Licensee will certify that the chemicals are listed on the Toxic Substances
Control Act, 15 USCS §2601, et. seq., chemical inventory, or are subject to an
exemption specified in the material safety data sheets.

 

5.         Imports and Customs

 

Licensee will comply with all import and customs laws, regulations and
administrative determinations of the importing country.  Licensee will comply
with the security criteria of the importing country’s government security
program.  If Licensee is providing Products to be delivered to, or Services to
support delivery to, the U.S., Licensee will comply with the security criteria
of the U.S. Customs and Border Protection’s Customs-Trade Partnership against
Terrorism (C-TPAT) Program (available on http://www.cbp.gov).

 

 

6.         Export Restriction

 

If Licensee is the exporter of record for any shipments, Licensee will obtain
all export authorizations from the U.S. government or other governments that may
be required to lawfully make such shipments. 

 

 

7.         Utilization of Small Business Concerns

 

If applicable, Licensee will comply with the provisions of U.S. Federal
Acquisition Regulation (FAR) 52.219-8 pertaining to Utilization of Small
Business Concerns, as well as any other state and local, small and other
business utilization laws.

 

8.         Equal Opportunity

 

If applicable, Licensee will comply with the provisions of FAR 52.222-21,
52.222-26, 52.222-35, and 52.222-36 pertaining to Segregated Facilities, Equal
Opportunity, Equal Opportunity for Veterans, and Affirmative Action for Workers
with Disabilities.  If applicable, Licensee will maintain, at each
establishment, affirmative action programs required by the rules of the U.S.
Secretary of Labor (41 CFR 60-1 and 60-2).

 

9.         Government Subcontract

 

If an Order is issued under a government contract, Licensee will comply with the
terms of the government contract that appear on the Order, and with any other
applicable laws, regulations and executive orders.

 

10.        Licensee Diversity

 

If Licensee is located in the United States or is supplying Products to Motorola
locations based in the United States, Licensee will track and report its Supply
Chain’s spend with minority-owned, women-owned and disabled veteran-owned
business enterprises located in the United States.  Licensee and Motorola will
agree on a goal for Licensee’s Supply Chain spend, based upon a percentage of
Licensee’s total gross revenues under this Agreement.  Licensee will submit
quarterly progress reports, in a format designated by Motorola, by the
twenty-fifth day of the month following the end of each calendar quarter.  All
reports will be forwarded to the Motorola Licensee Diversity Group, 2501 S.
Price Road, M/D G1232, Chandler, AZ 85248, or sent via email to
supplierdiversity@motorola.com .

 

--------------------------------------------------------------------------------



 

 

11.        Product Safety and Regulatory Compliance

 

Licensee will ensure that all Products and services provided comply with all
applicable regulations and laws, including all applicable product safety,
environmental, and recycling regulations and laws.

 

12.        ICT Licensee Self Assessment Questionnaire

 

Upon Motorola’s request, Licensee will obtain a subscription to the Global
e-sustainability Initiative (GeSI) and Electronic Industry Code of Conduct’s
(EICC) online system E-TASC at www.E-TASC.com and complete the ICT Supplier
Self-Assessment within that system.  Details regarding this ICT Supplier Self
Assessment Questionnaire and Motorola Corporate Responsibility initiatives are
available for review at:  http://compass.mot.com/web/wikinethome . 

 

 

 